        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 1 of 96



                           UNITED STATES DISTRICT COURT
                                                                                u.   fo1lki~cPuRr
                                                                            EASTERN DISTRICT ARKANSAS

                           EASTERN DISTRICT OF ARKANSAS
                                                                                     AUG 1 4 2019
                                                )                                           MACK,CLERK
BARBARA BONESS!, Derivatively on                )   Case No.:
                                                                                                    DEP CLERK
Behalf of BANK OF THE OZARKS, INC.,             )
                                                )
                        Plaintiff,              )   SHAREHOLDER DERIVATIVE
                                                )   COMPLAINT
       vs.                                      )

GEORGE GLEASON, NICHOLAS BROWN,                 ~
PAULA H.J. CHOLMONDELEY,
BEVERLY COLE, ROBERT EAST,
                                                )
                                                )
                                                    L/: 19 - c..v -       5lo 7 - KG-B
KATHLEEN FRANKLIN, CATHERINE B.
FREEDBERG, JEFFREY J. GEARHART, ,               ~
PETER C. KENNY, WILLIAM J.
KOEFOED, Jr., WALTERJ. ("JACK")                 ~
MULLEN, III, CHRISTOPHER
ORNDORFF, ROBERT PROOST, JOHN                   ~
REYNOLDS, M.D., STEVEN SADOFF,                  )
ROSS M. WHIPPLE, GREG MCKINNEY,
TIM HICKS, DAN THOMAS, TYLER                    ~
VANCE, LINDA GLEASON, JOHN                      )
CARTER, DARREL RUSSELL, and                     )
RICHARD CISNE,                                  )    This case assigned to District Judge   &k.e..r _
                                                     and to Magistrate Judge ~f/a.r~_._t4"'\"i~----
                          Defendants.           )
      and,                                      )
                                                )
BANK OF THE OZARKS, INC., also                  )
known as BANK OZK,                              )
                                                )
                          Nominal Defendant )
                                            )

       Plaintiff Barbara Bonessi ("Plaintiff'), by and through her undersigned counsel,

derivatively on behalf of Nominal Defendant Bank of the Ozarks, Inc., also known as Bank OZK,

("OZK", "Bank" or the "Company"), submits this Verified Shareholder Derivative Complaint (the

"Complaint"). Plaintiff's allegations are based upon her personal knowledge as to herself and her

own acts, and upon information and belief, developed from the investigation and analysis by

Plaintiff's counsel, including a review of publicly available information, including filings by OZK
          Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 2 of 96



with the U.S. Securities and Exchange Commission ("SEC"), press releases, news reports, analyst

reports, investor conference transcripts, publicly available filings in lawsuits, and matters of public

record.

                                   NATURE OF THE ACTION

          1.    This is a shareholder derivative action brought in the right, and for the benefit of

OZK against certain of its officers and directors seeking to remedy Defendants' violations of state

and federal law that have occurred from at least February 19, 2016 and have caused substantial

harm to the Company. These wrongs resulted in millions of dollars in damages to OZK in addition

to damages to its reputation and goodwill. Moreover, these actions have exposed the Company to

millions of dollars in potential liability for violations of federal securities law.

          2.    OZK was founded in 1903 and describes itself as a "full-service Arkansas state-

chartered bank". In 1979 Defendant George Gleason ("Gleason") purchased a controlling interest

of OZK and assumed active management as its Chairman and Chief Executive Officer ("CEO").

OZK became a public company in 1997.

          3.    OZK's growth has been supported by its non-purchased loan portfolio, attributable

to its Real Estate Specialties Group ("RESG"). The RESG focuses on commercial real estate

("CRE") and acquisition, construction and development lending.

          4.    This action arises from and relates to Defendants' (defined below) repeated false

representations to investors about the high quality of its RESG loan book and record low levels of

nonperforming loans and related risk ratios.

          5.    Plaintiff is informed and believes that in fact, while Defendants were making these

false representations and participating in insider transactions, Defendants were manipulating at




                                                   2
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 3 of 96



least two particular loans to mask each loan's actual nonperforming status; one related to a project

in South Carolina (the "SC Loan"), and one related to a project in North Carolina (the "NC Loan").

        6.      On October 18, 2018, ~OZK admitted that it lost $45.5 million on two loans

originated by RESG; the SC Loan and the NC Loan.

        7.      On this news, OZK shares dropped from its October 18, 2018 opening price of

$36.39 to close on October 19, 2018 at $25.52.

        8.      As an additional result of Defendants' wrongful conduct as alleged herein, various

lawsuits were commenced including the securities class action entitled Colbert, etc. v. Bank OZK,

et al., No. 4: 18-cv-00793-JM (E.D. Ark.) (the "Securities Class Action") 1•

                                 JURSIDICTION AND VENUE

        9.      Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities Exchange Act of 1934

(the "Exchange Act"), this Court has jurisdiction over the claims asserted herein for violations of

sections IO(b) and 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder. This

Court has supplemental jurisdiction over the remaining claims under 28 U.S.C. § 1367.

        10.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this District

or is an individual who has sufficient minimum contacts with this District to render the exercise

of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        11.     Venue is proper in this Court in accordance with 28 U.S.C. § 1391 because: (a) the

Company maintains its principal place of business in this District; (b) one or more of the defendants



        The substantive allegations hereunder regarding the SC Loan, NC Loan, and quoted public
statements are restated here from the Securities Class Action (defined below) and are set forth on
Plaintiff's information and belief.


                                                 3
         Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 4 of 96



either resides in or maintains executive offices in this District; (c) a substantial portion of the

transactions and wrongs complained of herein, including Defendants' primary participation in the

wrongful acts detailed herein, and aiding and abetting and conspiracy in violation of fiduciary

duties owed to the Company, occurred in this District; and (d) Defendants have received

substantial compensation in this District by doing business here and engaging in numerous

activities that had an effect in this District.

                                              PARTIES

Plaintiff

        12.     Plaintiff Barbara Bonessi ("Plaintiff'') is a current owner of OZK's stock and has

held the stock during the time of Defendants' continuous wrongful course of conduct alleged

herein. Plaintiff will fairly and adequately represent the interests of the shareholders in enforcing

the rights of the Company.

Nominal Defendant

        13.     Nominal Defendant OZK is incorporated under the laws of Arkansas with its

principal executive offices located in Little Rock, Arkansas. OZK's common stock trades on the

NASDAQ exchange under the ticker symbol "OZK". Until July 16, 2018, OZK was known as

Bank of the Ozarks.

Current Director Defendants

        14.     Defendant Gleason has served as a member of the OZK Board since 1979. Gleason

is OZK's Chairman and Chief Executive Officer ("CEO") and has served the Company as CEO

and/or President since 1979. Gleason presently is Chairman of OZK's Executive Committee and

is a member of its Directors' Loan Committee and has served on these committees since at least

2015. Gleason was also a member of the ALCO Committee in 2015 through 2017 and the Trust




                                                  4
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 5 of 96



Committee from 2016 to December 2018. Gleason's wife, Linda Gleason, served as a non-

independent director on the OZK Board from 1987 until she retired effective May 7, 2019.

       15.    Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, Gleason sold 24,722 shares ofOZK stock at a price of$49.08 per share and received

approximately $1,213,355.76.

       16.     Defendant Nicholas Brown ("Brown") has served as a member of the OZK Board

since 2012. Brown presently is Chairman of OZK's Personnel & Compensation Committee and

is a member of its Executive Committee and IS Steering Committee and has held those committee

memberships since at least 2015.

       17.    Defendant Paula H. J. Cholmondeley ("Cholmondeley") has served as a member

of the OZK Board since 2016. Cholmondeley presently is a member of OZK's Personnel &

Compensation Committee and CRA/Fair Lending Committee and has held those committee

memberships since 2016.

       18.    Defendant Beverly Cole ("Cole") has served as a member of the OZK Board since

2018. Cole presently is a member ofOZK's Risk Committee and CRA/Fair Lending Committee

and has held those committee memberships since August 2018.

       19.    Defendant Robert East ("East") has served as a member of the OZK Board since

1997. East presently is Chairman of OZK's Nominating & Governance Committee and is a

member of its Risk Committee and Executive Committee and has held those committee

memberships since at least 2016. In 2015 through May 2016, East was a member of the Audit

Committee; effective May 16, 2016, East rotated off the Audit Committee and became a member

of the Board's new Risk Committee.




                                              5
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 6 of 96



       20.    Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, in two transactions East sold 8,000 shares of OZK stock at a price of $50.41 and

$55.75 per share and received approximately $424,520.00.

       21.    Defendant Kathleen Franklin ("Franklin") has served as a member of the OZK

Board since 2017.    Franklin presently is a member of OZK's Nominating & Governance

Committee, Personnel & Compensation Committee and, Risk Committee. She has been a member

of the Personnel & Compensation Committee and, Risk Committee since August 2018.

       22.    Defendant Catherine B. Freedberg, Ph. D. ("Freedberg") has served as a member

of the OZK Board since 2013. Freedberg presently is Chairperson of OZK's Trust Committee

(which chair responsibilities began on August 2018), is a member ofits Nominating & Governance

Committee, and has held those committee memberships since at least 2015.

       23.    Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, through multiple transactions, Freedberg sold 55,269 shares of OZK stock at a price

ranging from $44.03 to $55.45 per share and received approximately $2,701,308.74.

       24.    Defendant Jeffrey J. Gearhart ("Gearhart") has served as a member of the OZK

Board since 2018. Cole presently is a member of OZK's Audit Committee and IS Steering

Committee and has held those committee memberships since May 2018.

       25.    Defendant Peter C. Kenny ("Kenny") has served as a member of the OZK Board

since 2013 and is identified in OZK's 2019 Proxy Statement as its "Presiding Independent

Director."   Kenny is presently the chairman of the Investment Committee and has held that

position since approximately 2016. Kenny is also a member of the following committees and has

been a member of these committees since at least 2015: Nominating & Governance Committee,




                                               6
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 7 of 96



Personnel & Compensation Committee, Executive Committee, ALCO Committee (which was

combined with the Investment Committee in 2015), and Directors' Loan Committee.

       26.    Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, through multiple transactions, Kenny sold 7,578 shares of OZK stock at a price

ranging from $46.00 to $55.25 per share and received approximately $370,800.00.

       27.    Defendant William A. Koefoed, Jr. ("Koefoed") has served as a member of the

OZK Board since 2015. Koefoed is presently the chairman of the Audit Committee and has held

that position since May 2018.   Koefoed joined the Executive Committee in May 2018 and

continues as a member of that committee. Koefoed is also a member of the IS Steering Committee

and has been a member of that committee and the Audit Committee since at least 2015.

       28.    Defendant Walter J. ("Jack'? Mullen, Ill ("Mullen") has served as a member of

the OZK Board since 2016. Mullen presently is a member ofOZK's Investment Committee, Risk

Committee, ALCO Committee, and Directors' Loan Committee and has held those committee

memberships since 2016.

       29.    Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, through multiple transactions, Mullen sold 2,494 shares of OZK stock at a price

ranging from $47.91 to $50.31 per share and received approximately $120,969.09.

       30.    Defendant Christopher Ornd01:ff("Omdorff') has served as a member of the OZK

Board since 2018. Orndorff presently is a member of OZK' s Audit Committee and has held this

committee membership since May 2018.

       31.    Defendant Robert Proost ("Proost") has served as a member of the OZK Board

since 2011. Proost presently is a member of OZK's Investment Committee, Audit Committee,




                                              7
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 8 of 96



ALCO Committee, and Directors' Loan Committee and has held those committee memberships

since at least 2015.

       32.     Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, Proost sold 10,044 shares of OZK stock at a price of $51.17 per share and received

approximately $513,951.00.

       33.     Defendant John Reynolds, M.D. ("Reynolds") has served as a member of the OZK

Board since 2012. Reynolds presently is a member of OZK's Trust Committee and IS Steering

Committee. Reynolds has been a member of the IS Steering Committee since at least 2015 and

has been a member of the Trust Committee since 2017. Reynolds was a member of OZK's

Personnel & Compensation Committee since at least 2015 until approximately 2016.

       34.     Defendant Steven Sadoff ("Sadoff') has served as a member of the OZK Board

since 2018. Sadoffpresently is a member of OZK's Risk Committee and IS Steering Committee

and has held those committee memberships since August 2018.

       35.     Defendant Ross M. Whipple ("Whipple") has served as a member of the OZK

Board since 2014. In 2015, Whipple was a member ofOZK's Trust Committee. Effective May

16, 2016, Whipple was rotated off the Trust Committee to serve as Chairman of the Board's new

Risk Committee and has continued as Chairman of the Risk Committee to the present. Whipple

is and has been a member of the Executive Committee since 2017. Whipple also is and has been

a member of the Directors' Loan Committee since 2018.

       36.     Defendants Gleason, Brown, Cholmondeley, Cole, East, Franklin, Freedberg,

Gearhart, Kenny, Koefoed, Mullen, Orndorff, Proost, Reynolds, Sadoff, and Whipple are herein

referred to as the "Director Defendants."




                                              8
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 9 of 96



       37.        The Director Defendants have been highly compensated. By way of example, the

following is a 2018 Director Compensation chart from OZK' s 2019 Proxy Statement:



               icho las Brown                       101,250        49,965            432           151,647
          Paul a Cholrn ond e ley                   103,750        49,965             432          154,147 1
               Ri chard C isne                       96,250        49,965            432           146,647
               Beverl y Co le                        41,250        36,950             192           78,392 1
                Robert East                         122,500        49,965            43 2          172,897
             Kathl ee n Franklin                     90,000        49,965            432           140,397 1
        Catherin e B. Freedberg                      91,250        49,965            432           141,647
             Jeffrey Gea rh art                      77,500        49,965            432           127,897 1
              Linda G leason                        133,750        49,965            432           184,147
                Pe ter Kenn y                       191,250        49,965            432           241,647   I
             Willi am Koefoed                       101,875        49,965            432           152,272
             Henry Mariani<4>                        51,875                                         51,875   I
             Wa lter J. Mull en                     161,250        49,965            432           211,647   I
         Chri toph er Orndorff                       57,500        49,965            432           107,897
               Robert Proost                        163,750        49,965             432          214,147
              John Reyno ld s                       102,500        49,965            432           152,897 1
               Steven Sadoff                         42,500        36,950             192           79,642 1
               Ross Whippl e                        100,000        49,965            432           150,397




Current Officer Defendants

       38.        Defendant Greg McKinney ("McKinney") is OZK's Chief Financial Officer and

Chief Accounting Officer. McKinney joined the Bank in 2003 and served as Executive Vice

President and Controller prior to assuming the role of Chief Financial Officer and Chief

Accounting Officer on December 31, 2010. Though not a member of the Company' s Board,

McKinney is and has served as the chairman of OZK' s CRA/Fair Lending Committee and ALCO

Committee since at least 2015. McKinney has a bachelor's degree in Accounting and is a Certified

Public Accountant (inactive).




                                                9
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 10 of 96



        39.   Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, in two transactions McKinney sold 25,344 shares of OZK stock at a price of $52.57

and $52.51 per share and received approximately $1,331,374.08.

        40.   Defendant Tim Hicks ("Hicks") serves as the Chief Administrative Officer and

Executive Director of Investor Relations of the Company. Prior to assuming the role of Chief

Administrative Officer & Executive Director of Investor Relations in July 2017, Hicks served as

Executive Vice President and Chief of Staff since September 2016. Hicks joined the Bank in 2009

and served as Senior Vice President, Corporate Finance until assuming the role of Executive Vice

President, Corporate Finance in 2012.

        41.   Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, through multiple transactions, Hicks sold 8,431 shares of OZK stock at a price

ranging from $46.84 to $55.83 per share and received approximately $437,682.67.

Former Director and Officer Defendants

        42.   Defendant Dan Thomas ("Thomas") served as a member and vice chairman of the

OZK Board from 2013 until July 27, 2017. Thomas joined the Company in 2003 and served as

Executive Vice President from 2003 to 2005. He served as President of OZK's Real Estate

Specialty Group ("RESG") since 2005 and was appointed as the Chief Lending Officer in August

2012.

        43.   On May 2, 2017 and July 14, 2017, and with the benefit of insider information, in

two transactions Thomae; sold 75,737 shares of OZK stock at a price of $47.37 and $47.15 per

share and received approximately $3,575,341.69.

        44.   Defendant Tyler Vance ("Vance") served as a member of the OZK Board from

2015 until May 2016. From 2015 until May 2015, Vance was chairman of the Trust Committee




                                              10
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 11 of 96



and a member of the CRA/Fair Lending Committee, ALCO & Investments Committee, and IS

Steering Committee.

       45.    Although not an OZK director after May 2016, Vance remained as Chairman of the

Trust Committee until his departure in May 2019. The OZK 2016 Proxy Statement states: "Mr.

Vance will remain on the Company's Trust, CRA & Fair Lending, ALCO & Investments and IS

Steering Committees after conclusion of his director term on May 16, 2016 in connection with his

roles as Chief Operating Officer and Chief Banking Officer of the Company and Bank." In

subsequent Company Proxy Statements, Vance is not listed as a member of any committee except

as chairman of its Trust Committee.

       46.    Vance joined the Company in 2006 and served as Senior Vice President from 2006

to 2009 and Executive Vice President of Retail Banking from 2009 to 2011. Vance served as

Chief Banking Officer from 2011 to 2013 when he was promoted to Chief Operating Officer.

However, the Company's 2019 Proxy Statement identifies Vance as "Chief Operating Officer."

The 2018 Proxy Statement identifies Vance as "Chief Operating Officer" and "Chief Banking

Officer." On March 25, 2019, Vance notified OZK of his decision to resign as Chief Operating

Officer of the Bank effective May 3, 2019.

       47.    Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, through multiple transactions Vance sold 48,841 shares of OZK stock at a price

ranging from $36.19 to $52.57 per share and received approximately $2,456,551.01.

       48.    Defendant Linda Gleason ("L. Gleason") served as a member of the OZK Board

from 1987 until May 2019. L. Gleason was a member of OZK's Trust Committee from at least

2015 until May 2019. L. Gleason was a member of OZK's Directors' Loan Committee from at

least 2015 until October 2018. L. Gleason was a member of the CRA & Fair Lending Committee




                                              11
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 12 of 96



from May 2016 until May 2019. From 1981 to 1996, L. Gleason served the Company in various

positions in retail banking, investments, corporate administration and human resources, including

as the head of human resources and, from 1992 to 1996, as Deputy Chief Executive Officer and

Assistant Secretary. L. Gleason and Defendant G. Gleason are husband and wife.

       49.     Between February 19, 2016 and October 18, 2018, and with the benefit of insider

information, through multiple transactions L. Gleason sold 163,300 shares ofOZK stock at a price

ranging from $49.08 to $52.57 per share and received approximately $8,439,266.91.

       50.     Defendant John Carter ("Carter") serves as Chief Credit Officer.           Prior to

assuming the title of Chief Credit Officer in June 2018, Carter served as the Director of Community

Banking from February 2015 to June 2018. Carter joined the Bank in August 2009 and served as

a Vice President from 2009 to June 2010, a Senior Vice President from June 2010 to June 2011,

the Little Rock Market President from June 2011 to January 2014 and the Deputy Director of

Community Bank Lending from January 2014 to January 2015. Though not a member of the

Company's Board, Carter presently serves as the chairman of OZK's Directors' Loan Committee.

       51.     Between February 19, 2016 and October 18, 2018 and with the benefit of insider

information, through multiple transactions, Carter sold 13,591 shares of OZK stock at a price

ranging from $36.19 to $52.57 per share and received approximately $636,164.69.

       52.     Defendant Darrel Russell ("Russell") served as the Chief Credit Officer and

Chairman of the Directors' Loan Committee (although he is not a member of the Company's Board

of Directors). Prior to assuming his role as Chief Credit Officer and Chairman of the Directors'

Loan Committee in 2011, Russell served as President of the Company's Central Division since

2001 and as Co-Chairman of the Directors' Loan Committee since 2007. He joined the OZK in

1983 and served as Executive Vice President of the Company from 1997 to 2001 and Senior Vice




                                                12
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 13 of 96



President of the Company from 1992 to 1997. Prior to 1992, Russell served in various positions

with the OZK.

       53.       Between February 19, 2016 and October 18, 2018, and with the benefit of insider

information, through multiple transactions, Russell sold 129,224 shares of OZK stock at a price

ranging from $41.18 to $54.00 per share and received approximately $6,459,710.49.

       54.       Defendant Richard Cisne ("Cisne") served as a member of the OZK Board from

2004 until May 2019. Cisne was a member of OZK' s Audit Committee and ALCO Committee

from at least 2015 until May 2019. Cisne was also a member of OZK's Risk Committee and

CRA/Fair Lending Committee from August 2018 until May 2019.

       55.       On March 3, 2018, and with the benefit of insider information, Cisne sold 4000

shares ofOZK stock at a price of$50.87 per share and received approximately $203,480.00. Cisne

also sold a total of 821 additional shares on November 28, 2017 and January 1, 2018, but no prices

were disclosed

Other Current Relevant Bank OZK Officers (Non-Parties)

       56.       Non-Party Paschall B. Hamblen ("Hamblen") -- who is also known as Brannon

Hamblen -- serves as President and Chief Operating Officer - Real Estate Specialties Group

("RESG"). Prior to assuming the roles of President - RESG in 2018 and Chief Operating Officer

- RESG in 2017, Hamblen served as Director of Asset Management since 2012. Hamblen joined

the Bank in 2008 as Senior Vice President, Originations and assumed leadership of RESG Asset

Management in 2010.

       57.       Non-Party Scott Trapani ("Trapani") serves as the Chief Risk Officer of the

Company since March 2019.




                                                13
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 14 of 96



       58.     Non-Party Cynthia Wolfe ("Wolfe") -- who is also known as Cindy Wolfe -- serves

as the Chief Banking Officer of the Company. Prior to assuming the role of Chief Banking Officer,

Wolfe served as Deputy Director of Community Banking since 2015 overseeing the Bank's Middle

Market Commercial Real Estate business unit and offices across North Carolina and South

Carolina. Wolfe joined the Bank in 1997, opened the Bank's Charlotte loan production office in

2001, and served as Senior Vice President - Lending from 2001 to 2005, Executive Vice President

- Lending from 2005 to 2012, Charlotte Market President from 2012 to 2014, and Carolinas

Division President from 2014 to 2018.

Other Former Relevant Bank OZK Directors and Officers (Non-Parties)

       59.     Non-Party Henry Mariani ("Mariani") served as a member of the OZK Board from

1997 until May 2018, when he retired. Mariani was chairman of the Audit Committee from at

least 2015 until May 2018. He was also a member of Executive Committee, ALCO Committee,

and Directors' Loan Committee from at least 2015 until May 2018. Mariani was also a member

of the Nominating & Governance Committee from at least 2015 until May 2017.

       60.     Non-Party R. L. Qualls ("Qualls") served as a member of the OZK Board from

1997 until May 2016, when he retired.       Qualls served on the Nominating and Governance

Committee, Directors' Loan Committee and CRA & Fair Lending Committee from at least 2015

until the conclusion of his term of service effective May 16, 2016.

       61.     Non-Party Sherece West-Scantlebury ("West-Scantlebury") served as a member

of the OZK Board from 2012 until May 2016. West-Scantlebury served on the Trust Committee

and CRA & Fair Lending Committee from at least 2015 until the conclusion of her term of service

effective May 16, 2016.




                                                14
            Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 15 of 96



            62.        Non-Party Edward Wydock ("Wydock") served as the Chief Risk Officer for OZK

  from June 2105 through April 2019.

            63.        OZK's present (and former) executives are highly compensated. In its 2019 Proxy

  Statement, OZK provided a "Summary Compensation Table for Fiscal Year 2018" which also

  included compensation information for 2017 and 2016 for Defendants Gleason, McKinney, Vance,

  and Hicks, and Hamblen:




 George Gleason        2018     1,088,942             3,038,243   513,270   1,372,836   303,966    55,094    6,372,351
Chairman and Chief     2017     1,000,000             2,556,975   749,515   1,833,400   274,807   480,138    6,894,835
 Executive Office r    2016     1,000,000             2,550,000             2,000,000   248,012   504,352    6,302,364

 Greg McKin ney        2018      635,826               859,329    153,971    388,289               11,000    2,048,415
Chief Financial &      2017      617,307               767,093    224,853    550,020               10,800    2,170,073
Accounting Officer     2016      594,615               765,000               600,000               10,600    1,970,215

   Tyler Vance         2018      63 5,826              859,329    153,971    388,289               11,000    2,048,415
  Chief Operating      2017      617 ,307              767,093    224,853    550,020               10,800    2,170,073
      Office r         2016      594,615               765,000               600,000               10,600    1,970,215

    Tim Hicks          2018      631,287               859,329     49,830    388,289               11,000    1,939,735
Chief Admin Officer/   2017      419,2 31              248,250     62,456    133,500                10,449     873,886
Exec Dir of Investor
      Relations
Brannon Hamblen!R)      20 18    696,153    240,000    264,976     64,966                          25,748    1,291,843
President and COO -
       RESC                                                                                                              J
                                THE COMPANY'S CORPORATE GOVERNANCE

            64.        As members of the Company's Board, the Director Defendants were held to the

   highest standards of honesty and integrity and charged with overseeing the Company' s business

   practices and policies and assuring the integrity of its financial and business records.

            65.        Presently, OZK maintains eleven committees; six Board-level committees and five

  additional committees. Regarding the five additional committees, the 2019 Proxy Statement




                                                                  15
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 16 of 96



states: "In addition to these committees of the Board, the Company has established certain

committees comprised of directors and members of management to support the Board and

management in the oversight of certain areas of the Company's business[ ... ]." The 2019 Proxy

Statement describes these eleven committees in part and as follows:

Board Level Committees

              (a)       Audit Committee (Charter revised effective July 16, 2018) --

           Assists the Board in fulfilling its oversight responsibilities relating to the

           Company's auditing, accounting and financial reporting processes.

              (b)       Personnel & Compensation Committee (Charter revised

           effective July 16, 2018) -- Reviews and approves the compensation

           programs for the Chief Executive Officer and other executive officers and,

           to the extent appropriate, other personnel.    Considers, reviews, approves

           and, when appropriate, recommends to the Board and/or the shareholders,

           incentive compensation plans and equity-based plans applicable to all

           officers and employees.

              (c)       Investment Committee (Charter revised effective July 16, 2018)

           -- Oversees management of the Company's investment portfolio relative to

           the policies, risk management guidelines and general strategy established by

           the Board.

                        (i)    The Investment Committee did not exist as a separate

                        committee prior to 2017 but instead was part of and combined

                        with the ALCO Committee. In the 2016 Proxy Statement, it is

                        identified as the "ALCO & Investment Committee".




                                                16
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 17 of 96



      (d)     Risk Committee (Charter revised effective May 6, 2019) --

  Provides oversight of the Company's enterprise-wide risk management

  framework and the Company's corporate risk structure, including the

  strategies, policies, processes, procedures and systems established by

  management to identify, assess, measure, manage and monitor the

  Company's significant financial, operational and other risk exposures.

              (i)    The Risk Committee did not exist prior to 2016. As stated

              in the 2016 Proxy Statement, "Effective May 16, 2016, Mr.

              Whipple will rotate off of the Trust Committee and will serve as

              Chairman of the Board's new Risk Committee (which is

              expected to be formed and become active after the Annual

              Meeting)."

      (e)     Executive Committee (Charter revised effective August 10,

  2018)-- Comprised of the Chairman of the Board (as Committee Chair), the

  respective chairs of the Audit Committee, Compensation Committee,

  Governance Committee and Risk Committee, and the presiding independent

  director.    Annually reviews the Company's property/casualty and

  management liability (including cyber liability, directors and officers,

  professional, and fiduciary) insurance programs and approves the renewal

  terms for such insurance programs. Exercises the powers and authority of

  the Board, subject to applicable limitations, during the intervals between

  meetings of the Board.




                                      17
      Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 18 of 96



             (f)    Nominating and Governance Committee (Charter revised

         effective July 16, 2018) -- Reviews and recommends candidates for Board

         election and nominees for Board committees.          Reviews the Corporate

         Governance Principles and advises the Board on corporate governance

         issues. Oversees the performance assessment of the Board and Board

         committees.      Reviews and approves certain transactions between the

         Company and its officers, directors or affiliates.

Non-Board Level Committees

            (a)     ALCO Committee (Charter revised effective July 16, 2018) -

         Oversees management of the asset/liability (interest rate risk) position,

         liquidity, funds management and capital requirements of the Company.

                    (i)      The ALCO Committee did not exist as a separate

                    committee prior to 2017 but instead was part of and combined

                    with the Investment Committee. In the 2016 Proxy Statement, it

                    is identified as the "ALCO & Investment Committee."

            (b)     CRA/Fair Lending Committee (Charter revised effective August

         10, 2018) -- Responsible for overseeing the operation of the community

         development activities and compliance with applicable fair lending

         regulations of the Company

            (c)     Directors' Loan Committee (Charter revised effective August 10,

         2018) -- Responsible for reviewing and approving loans and aggregate loan

         relationships that exceed certain limits set forth in the Board-approved Loan

         Policy




                                               18
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 19 of 96



                (d)      Trust Committee (Charter revised effective July 16, 2018) --

             Oversees the operation of the Trust and Wealth Management Division and

             the administration of its trust accounts

                (e)      IS Steering Committee (Charter revised effective August 10,

             2018) -- Discharges the Board's responsibilities related to overseeing

             Information Systems ("IS") activities. Provides general reviews for the

             Board regarding major IS projects and helps ensure proper business

             alignment, effective strategic planning and oversight of IS performance.

       66.       OZK has a charter for each of its committees. As stated on the face of each, every

charter was revised at some time after the resignation of Thomas. But only the Risk Committee

Charter and Code of Business Conduct and Ethics was revised or updated after OZK's October

18, 2018 disclosure as more fully discussed herein.

       67.       OZK maintains a Code of Business Conduct and Ethics ("Code of Conduct", last

updated on May 6, 2019), which provides in relevant part:

             TheOZKWay

                                              ***
             We expect our team members to conduct themselves and our business with the
             highest standards of honesty, ethics, integrity and fair dealing. In short, do right!

                                              ***
             Introduction

             Bank OZK is committed to the highest standards of ethical and professional
             conduct. The Code of Business Conduct and Ethics (our "Code" or this "Code")
             sets forth the guiding principles by which we operate and conduct daily business
             with shareholders, customers, vendors and all other persons with whom we
             deal. The Code provides basic guidelines of professional conduct that we
             expect you to adopt and uphold and is designed to illustrate the high ethical




                                                    19
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 20 of 96



  standards we expect of you. Please read our Code carefully, refer to it when
  needed, and ask questions when in doubt.

                                  ***

  Who Must Follow the Code

  Our Code applies to everyone who works at the Bank and its affiliates,
  including our officers, employees and directors. Our officers, employees and
  directors are expected to observe the highest standards of ethics, conduct,
  professionalism, character and personal integrity at all times. You should
  demonstrate our values daily in each of your interactions. Anyone who violates
  our Code may face disciplinary action, up to and including termination, and
  may be subject to other actions available to the Bank pursuant to contracts, laws,
  regulations or policies.

                                  ***

  Our business shall be conducted in compliance with all applicable federal, state
  and local laws and regulations. This compliance does not comprise our entire
  ethical responsibility, but instead defines the absolute minimum level of
  performance.

                                  ***

  Training on Code Content and Certification of Compliance

                                  ***

  All employees, officers and directors are required to certify that they have read
  and understand the Code.

                                    ***

  Accurate Records, Filings and Other Regulatory Reporting

  Each one of us is responsible for ensuring the information we record, process, analyze
  and disclose is:

     •   Complete, accurate and recorded in a timely manner.
     •   Handled according to applicable accounting standards, legal requirements and
         internal controls.
     •   Corrected immediately if errors occur.

  This information includes accounting and audit records, loan documents ...




                                       20
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 21 of 96



       68.      In addition to its Code of Conduct, OZK maintains Corporate Governance

Principles, which provides in relevant part:

             Role of Independent Directors

                                             ***
             The presiding independent director has the responsibility of presiding at all
             meetings of the Board's independent directors, consulting with the Chairman
             and Chief Executive Officer ("CEO") on Board and Committee meeting
             agendas, advising the Chairman and CEO on the efficiency of the Board
             meetings, and acting as a liaison between management and the independent
             directors to facilitate teamwork and communication between the independent
             directors and management.

                                             ***
             Director Access to Officers and Employees

             Directors have full and free access to officers and employees of the Company.
             Any meetings or contacts that a director wishes to initiate may be arranged
             through the CEO or the Secretary or directly by the director. The directors will
             use their judgment to ensure that any such contact is not disruptive to the
             business operations of the Company and will, to the extent appropriate, copy
             the CEO on any written communications between a director and an officer or
             employee of the Company.

             The Board welcomes regular attendance at each Board meeting of senior
             officers or other members of management of the Company who (i) can provide
             additional insight into the items being discussed because of personal
             involvement or expertise in these areas and/or (ii) are individuals who the senior
             officers believe have future potential and who should be given exposure to the
             Board. Board meetings may also be attended from time to time by outside
             advisors, to the extent such advisors' participation is deemed necessary and
             appropriate by the senior officers of the Company to assist the Board in
             understanding the material being presented to the Board.

                                             ***
             Risk Oversight

             The Board should understand the principal risks associated with the Company's
             business on an ongoing basis and it is the responsibility of management to
             assure that the Board and its committees are kept well informed of these
             changing risks on a timely basis. It is important that the Board oversee the key



                                                  21
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 22 of 96



      risk decisions of management, which includes comprehending the appropriate
      balance between risks and rewards. The Board reserves oversight of the major
      risks facing the Company and has delegated risk oversight responsibility to the
      appropriate Committees in the following areas: (i) the Audit Committee
      oversees risks relating to financial matters, financial reporting and auditing, (ii)
      the Personnel and Compensation Committee oversees risks relating to the
      design and implementation of the Company's compensation policies and
      procedures, (iii) the Nominating and Governance Committee oversees risks
      associated with the independence of the members of the Board and potential
      conflicts of interest, and (iv) the Risk Committee oversees the identification,
      assessment, management, monitoring, and reporting of all risks across the
      enterprise.

69.       OZK maintains an Audit Committee Charter which provides in relevant part:

      Responsibilities and Authority

      In carrying out its responsibilities, the Committee believes its policies and
      procedures should remain flexible, in order to best react to changing conditions
      and to ensure to the directors and shareholders that the corporate auditing,
      accounting and financial reporting practices of the Company are in accordance
      with all requirements and are of the highest quality.

      In carrying out these responsibilities, the Committee will:

                                      ***
          •   Communicate, to the extent appropriate, throughout the year with senior
              management, other committee chairpersons and other key committee
              advisors, and external and internal auditors, as applicable, to strengthen
              the Committee's knowledge of relevant current and prospective
              business and financial issues.

                                       ***
          •   Review with the independent auditors, the Company's internal auditors,
              and financial and accounting personnel, the design and effectiveness of
              the Company's internal control over financial reporting and any
              significant deficiencies or material weaknesses in that internal control,
              any change that has materially affected or is reasonably likely to
              materially affect that internal control (including special steps adopted in
              light of such deficiency or weakness), and any fraud (whether or not
              material) that involves management or other employees who have a
              significant role in that internal control, that have been reported to the
              Committee, and elicit any recommendations for the improvement of
              such internal controls or particular areas where new or more detailed
              controls or procedures are desirable.




                                            22
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 23 of 96



                                             ***
                 •   Review and assess, with the input of management, the Company's Code
                     of Business Conduct and Ethics ("Code") and ensure that management
                     has established an effective system to monitor and enforce such Code.

                                             ***
                 •   Review with management and the independent auditors the Company's
                     financial statements contained in the annual report to shareholders to
                     determine that the independent auditors are satisfied with the disclosure
                     and content of the financial statements to be presented to the
                     shareholders and that the independent auditors believe such financial
                     statements reflect all material adjustments that have been identified by
                     the independent auditors in accordance with GAAP and the rules and
                     regulations of the SEC and FDIC.

                 •   Review with management and the independent auditors the results of
                     their timely analysis of significant financial reporting issues and
                     practices, including changes in, or adoptions of, accounting principles
                     and disclosure practices, and discuss any other matters required to be
                     communicated to the Committee by the independent auditors.

                 •   Review with management and the independent auditors their judgments
                     about the quality, not just acceptability, of accounting principles, the
                     consistency of application of the Company's accounting practices, and
                     the clarity of the financial disclosure practices used or proposed to be
                     used, and particularly, the degree of aggressiveness or conservatism of
                     the organization's accounting principles and underlying estimates, and
                     other significant decisions made in preparing the financial statements.

                 •   In connection with filing the Company's annual report on Form 10-K,
                     and, to the extent the Committee deems necessary or appropriate in
                     connection with filing the Company's quarterly reports on From 10-Q,
                     the Committee will review and discuss with appropriate members of
                     management and the independent auditors the specific intended
                     disclosures under "Management's Discussion and Analysis of Financial
                     Condition and Results of Operations" to be included in the Company's
                     annual report on Form reports on From 10-Q, as applicable.

                 •   Discuss with management the Company's earnings press releases,
                     including the use of"pro forma" or "adjusted" non-GAAP information.
                     Such discussions may be in general terms that focus on the types of
                     information to be disclosed and the type of presentations to be made.

        70.      OZK maintains a one-page Investment Committee Charter which provides in

relevant part:



                                                  23
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 24 of 96



      Committee Authority and Responsibilities

      1. The Committee shall oversee the investment policies and strategies for the
         corporate investment portfolio and establish objectives based on liquidity,
         profitability and safety and soundness standards set by the Board.

71.      OZK maintains a Risk Committee Charter which provides in relevant part:

      Introductory Statement and Purpose

      The Risk Committee (the "Committee") of the Board of Directors (the "Board")
      of Bank OZK (the "Bank") is appointed by the Board to provide oversight of
      the Bank's enterprise-wide risk management framework and the Bank's
      corporate risk structure, including the strategies, policies, processes,
      procedures, and systems established by management to identify, assess,
      measure, manage, and monitor the Bank's significant financial, operational, and
      other risk exposures.

      The Committee serves as the primary point of contact between the Board and
      the management-level committees that oversee the Bank's risk management
      activities. The Committee functions to assist the Board in its understanding of
      the risks faced by the Bank and helps the Board determine the effectiveness of
      the Bank's enterprise risk management program.

                                     ***
      Responsibilities and Authorities

      The Committee will have the responsibility to:

      1. Periodically review and approve the Bank's enterprise risk management and
         related frameworks, which outline the Bank's approach to risk management
         and the policies, processes, and governance structures used by management
         to execute its risk management strategy, including those relating to: the
         maintenance of a strong risk culture and the independence and stature of the
         Corporate Enterprise Risk Management Group; the establishment of
         policies, systems, and processes for risk data aggregation capabilities and
         model governance; the facilitation of appropriate credible challenge of
         business decisions; and the provision for the recruitment, development,
         retention, compensation, and succession planning of risk talent, as well as
         enterprise-wide incentive compensation practices that are consistent with
         the safety and soundness of the Bank and do not encourage excessive risk
         taking

      2. Periodically review and approve the functional framework which defines
         the key risk types facing the Bank, including Strategic, Credit, Legal and



                                          24
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 25 of 96



      Regulatory, Operational, Financial (including liquidity and market risks),
      and Reputation.

   3. Periodically discuss, review, and recommend to the Board the articulation
      of the Bank's risk appetite statements, and approve amendments to the risk
      appetite statements as appropriate.

   4. Review and understand the significant risk exposures facing the Bank and
      the steps management has taken to mitigate, manage, and monitor such
      exposures according to the key risk categories defined by management.

   5. Review the activities of the council's management has in place to manage
      and monitor the significant risks facing the Bank.

   6. Review the Bank's Corporate Risk Profile, which considers the metrics and
      measurements contained in the risk appetite statements.

   7. Review and approve designated enterprise policies that reflect the Bank's
      risk management philosophies, principles, and risk limits.

   8. Review and understand the Bank's practices for identifying and assessing
      risks across the enterprise, the methods for managing or controlling risks,
      and the effectiveness of risk management activities.

   9. Receive and review regular reports from the Chief Risk Officer and other
      members of management regarding emerging risks and other selected risk
      topics or enterprise-wide matters to enhance the Committee members'
      knowledge and awareness of key risks.

   10. Periodically receive and review a report containing the details of all
       litigation involving the Bank.

   11. Periodically review reports of other risk monitoring activities within the
       Bank, including: Corporate Compliance, evaluating the Bank's state of
       compliance with laws and regulations and the level of regulatory risk; Credit
       Review, evaluating the overall levels of risk within the Bank's loan
       portfolios and compliance with loan policies; Corporate Security,
       monitoring the level of risk to the Bank's physical plant and identifying and
       investigating instances of fraud against the Bank; Bank Secrecy Act
       ("BSA") Administration, monitoring transactions for compliance with BSA
       and anti-money laundering regulations; Business Resilience, overseeing
       and monitoring the Bank's business recovery, contingency planning and
       preparedness activities; and Other Bank units now existing or developed for
       the purpose of monitoring risks experienced by the Bank.




                                       25
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 26 of 96



              12. Annually review and recommend to the Board for approval the Bank's BSA
                  and Credit Review Programs.

              13. Review management's reports on the status of the Information Security
                  Program including risks related to customer and Bank information, and
                  significant third-party risk management activities.

              14. Review management's recommendations and approve the appointment,
                  termination or replacement of the Chief Risk Officer.

              15. Review the performance of the Chief Risk Officer and approve annual
                  salary adjustments and incentive awards.

        72.      OZK maintains a Personnel and Compensation Committee Charter which provides

in relevant part:

              Introductory Statement and Purpose

                                            ***
              The Committee has overall responsibility for approving and evaluating all
              compensation plans, policies and programs of the Company as they affect the
              Chief Executive Officer ("CEO") and the Company's other executive officers
              (collectively, including the CEO, the "Executive Officers").

                                            ***
              Committee Authority and Responsibilities

              The Committee shall, at least annually, review and approve the annual base
              salaries and annual incentive opportunities of the Executive Officers ....

              The Committee shall, periodically and as and when appropriate, review and
              approve the compensation for the Executive Officers and to the extent the
              Committee deems appropriate, other personnel, including: (a) base salary, (b)
              incentive compensation arrangements, (c) bonus and equity-based awards, (d)
              employment agreements, severance arrangements, and change in control
              agreements/provisions, in each case as, when and if appropriate, and (e) any
              special or supplemental benefits, including supplemental retirement benefits
              and the perquisites provided to them during and after employment.

                                            ***
              The Committee shall annually review and make recommendations to the Board
              with respect to the compensation of directors, including Board and committee



                                                 26
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 27 of 96



             retainers, meeting fees, equity-based compensation and such other forms of
             compensation as the Committee may consider appropriate.

             The Committee shall annually review the potential risks to the Company from
             its compensation programs and policies, including any incentive plans, and
             whether such programs and policies incentivize unnecessary and excessive
             risk taking. [Emphasis added]

       73.      In its 2016 Proxy Statement, OZK states and represents that in January 2015 the

Compensation Committee adopted an Executive Compensation Clawback Policy for recovery of

incentive compensation from the Company's executive officers under certain circumstances. Each

OZK Proxy Statement thereafter discusses and represents that it maintains this purported

Clawback Policy. However, the Compensation Committee Charter does not include or mention

any Clawback Policy. Additionally, OZK has provided differing descriptions of its Clawback

Policy in its various Proxy Statements.

       74.      By way of example, the Company's 2019 Proxy Statement states in relevant part:

             Clawback Policy Applicable to All Employees. The Compensation Committee
             has adopted an Incentive Compensation Clawback Policy permitting the
             Company to obtain reimbursement or forfeiture of all or a portion of any
             incentive compensation awarded to an executive officer or employee of the
             Company in the event that: (i) the award, vesting or payment of the incentive
             compensation was predicated upon inaccurate financial statements or other
             performance metric criteria, such award, vesting or payment occurred or was
             received during the three-year period preceding the date on which the Company
             discovers the inaccuracy, and a smaller award, vesting or payment would have
             occurred or been made based on the corrected financial statements or other
             performance metric criteria; (ii) with respect to executive officers, the Company
             has an accounting restatement due to material noncompliance with any financial
             reporting requirement under the securities laws; or (iii) the executive officer or
             employee commits a legal or compliance violation in connection with his or her
             employment, including a violation of the Company's policies, and such
             violation causes or is reasonably expected to cause injury to the interests or
             reputation of such person's business area or the Company as a whole.

       75.      The Company's 2018 Proxy Statement also states in relevant part:

             Clawback Policy. The Compensation Committee has adopted an Incentive
             Compensation Clawback Policy for recovery of incentive compensation from



                                                  27
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 28 of 96



             the Company's executive officers and other employees under certain
             circumstances. The Clawback Policy provides that the Company will, with
             respect to executive officers, require reimbursement or forfeiture of all or a
             portion of any incentive compensation awarded to an executive officer of the
             Company after the date of adoption of the Clawback Policy where the
             Compensation Committee has determined that all of the following factors are
             present: (i) the Company is required to prepare an accounting restatement due
             to material noncompliance with any financial reporting requirement under the
             securities laws, (ii) the award, vesting or payment of the incentive compensation
             was predicated upon the achievement of certain financial results that were the
             subject of the restatement and such award, vesting or payment occurred or was
             received during the three-year period preceding the date on which the Company
             is required to prepare the restatement, and (iii) a smaller award, vesting or
             payment would have occurred or been made to the executive officer based upon
             the restated financial results. In each such instance, the Company will seek to
             recover or cancel the amounts by which an executive officer's incentive
             compensation that was awarded, vested or paid during the three-year period
             referenced above exceeded the amounts that would have been awarded, vested
             or paid based on the restated financial results.

             In January 2018, the Clawback Policy was amended to permit (but not require)
             the Company to obtain reimbursement or forfeiture of all or a portion of any
             incentive compensation awarded to an executive officer or employee of the
             Company after January 1, 2018, in the event that: (i) the award, vesting or
             payment of the incentive compensation was predicated upon inaccurate
             financial statements or other performance metric criteria, such award, vesting
             or payment occurred or was received during the three-year period preceding the
             date on which the Company discovers the inaccuracy, and a smaller award,
             vesting or payment would have occurred or been made based on the corrected
             financial statements or other performance metric criteria; or (ii) the executive
             officer or employee commits a legal or compliance violation in connection with
             his or her employment, including a violation of the Company's policies, and
             such violation causes or is reasonably expected to cause injury to the interests
             or reputation of such person's business area or the Company as a whole.

       76.      The Company maintains a Nominating and Governance Committee Charter which

provides in relevant part:

             Introductory Statement and Purpose

                                             ***
             The Committee is to (1) assist the Board by identifying individuals qualified
             to become Board members, and recommend to the Board the director
             nominees for the next annual meeting of shareholders and the individuals to
             fill vacancies occurring between annual meetings of shareholders; (2) review



                                                 28
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 29 of 96



             and recommend to the Board the Corporate Governance Principles applicable
             to the Company; (3) review the Company's management succession plans and
             make recommendations to the Board regarding such succession plans; (4) lead
             the Board in its annual review of the Board's performance; and (5) review and
             approve certain transactions between the Company and its officers, directors
             or affiliates.

                                              ***
             Committee Authority and Responsibilities

                                              ***
             Review and reassess the adequacy of the Corporate Governance Principles of
             the Company and recommend any proposed changes to the Board for approval.

                                              ***
             Draw on the expertise of the management and corporate staff and, when
             appropriate, hire outside legal, accounting or other experts or advisors to assist
             the Committee with its work.

       77.      The conduct of Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of the Company, the absence of good faith

on their part, and a reckless disregard for their duties to the Company and its investors that the

Defendants were aware posed a risk of serious injury to the Company.

                                DUTIES OF THE DEFENDANTS

       78.      By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of the Company, Defendants

owed the Company and its investors the fiduciary obligations of trust, loyalty, and good faith. The

obligations required Defendants to use their utmost abilities to control and manage the Company

in an honest and lawful manner. Defendants were and are required to act in furtherance of the best

interests of the Company and its investors.




                                                  29
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 30 of 96



       79.     Each director of the Company owes to the Company and its investors the fiduciary

duty to exercise loyalty, good faith, and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets. In addition, as officers and/or

directors of a publicly held company, Defendants had a duty to promptly disseminate accurate and

truthful information regarding the Company's operations, finances, and financial condition, as well

as present and future business prospects, so that the market price of the Company's stock would

be based on truthful and accurate information.

       80.     To discharge their duties, the officers and directors of the Company were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the affairs of the Company. By virtue of such duties, the officers and directors of the

Company were required to, among other things:

               (a)      Ensure that the Company complied with its legal obligations and

               requirements, including acting only within the scope of its legal authority and

               disseminating truthful and accurate statements to the SEC, Arkansas State Banking

               Department, FDIC and the investing public;

               (b)      Conduct the affairs of the Company in an efficient, businesslike manner so

               as to make it possible to provide the highest quality performance of its business, to

               avoid wasting the Company's assets, and to maximize the value of the Company's

               stock;

               (c)      Properly and accurately guide investors and analysts as to the true financial

               condition of the Company at any given time, including making accurate statements

               about the Company's business prospects, and ensuring that the Company




                                                 30
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 31 of 96



               maintained an adequate system of financial controls such that the Company's

               financial reporting would be true and accurate at all times;

               (d)    Remain informed as to how the Company conducted its operations, and,

               upon receipt of notice or information of imprudent or unsound conditions or

               practices, make reasonable inquiries in connection therewith, take steps to correct

               such conditions or practices, and make such disclosures as necessary to comply

               with federal and state securities laws;

               (e)    Ensure that the Company was operated in a diligent, honest, and prudent

               manner in compliance with all applicable federal, state and local laws, and rules

               and regulations; and

               (f)    Ensure that all decisions were the product of independent business judgment

               and not the result of outside influences or entrenchment motives.

       81.     Defendants breached their duties of loyalty and good faith by causing the Company

to issue false and misleading statements concerning the business results and prospects of the

Company. As a result, the Company has expended, and will continue to expend, significant sums

of money related to investigations and lawsuits.

                             BREACHES OF FIDUCIARY DUTY

       82.     The conduct of Defendants complained of herein involves a knowing and culpable

violation of their obligations as officers and directors of OZK, the absence of good faith on their

part, and a reckless disregard for their duties to the Company that Defendants were aware or

reckless in not being aware posed a risk of serious injury to the Company.

       83.     Defendants breached their fiduciary duties by allowing themselves to cause, or by

themselves causing, the Company to engage in a scheme designed to mislead Plaintiff and the




                                                31
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 32 of 96



investing public about its credit quality as alleged herein which resulted in the waste the

Company's assets and caused OZK to incur substantial damage.

        84.     Defendants, because of their positions of control and authority as officers and/or

directors of OZK were able to and did, directly or indirectly, exercise control over the wrongful

acts complained of herein.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        85.     In committing the wrongful acts alleged herein, Defendants have pursued, or joined

in the pursuit of, a common course of conduct, and have acted in concert with and conspired with

one another in furtherance of their common plan or design. In addition to the wrongful conduct

herein alleged as giving rise to primary liability, Defendants further aided and abetted and/or

assisted each other in breaching their respective duties.

        86.     During all times relevant hereto, Defendants, collectively and individually, initiated

or allowed a course of conduct that was designed to and did deceive the investing public, including

stockholders of OZK, regarding its credit quality as discussed herein. In furtherance of this plan,

conspiracy, and course of conduct, Defendants, collectively and individually, took the actions set

forth herein.

        87.     Defendants engaged in a conspiracy, common enterprise, and/or common course of

conduct. During this time, Defendants caused the Company to issue false and misleading press

releases and other public filings as alleged herein.

        88.     The purpose and effect of Defendants' conspiracy, common enterprise, and/or

common course of conduct was, among other things, to disguise Defendants' violations of law,

breaches of fiduciary duty, and unjust enrichment; and to conceal adverse information concerning

the Company's operations and financial condition.




                                                 32
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 33 of 96



       89.      Defendants accomplished their conspiracy, common enterprise, and/or common

course of conduct by causing the Company to purposefully or recklessly release improper

statements. Because the actions described herein occurred under the authority of the Board, each

of the Defendants was a direct, necessary, and substantial participant in the conspiracy, common

enterprise, and/or common course of conduct complained of herein.

       90.      Each of the Defendants aided and abetted and rendered substantial assistance in the

wrongs complained of herein. In taking such actions to substantially assist the commission of the

wrongdoing complained of herein, each Defendant acted with knowledge of the primary

wrongdoing, substantially assisted in the accomplishment of that wrongdoing, and was aware of

his overall contribution to and furtherance of the wrongdoing.

                  COMPANY BACKGROUND AND THE LOANS AT ISSUE

       91.      OZK was founded in 1903 and describes itself as a "full-service Arkansas state-

chartered bank." In 1979, Defendant Gleason purchased a controlling interest of OZK and

assumed active management as its Chairman and CEO. OZK became a public company in 1997.

       92.      In 2017, OZK pursued a strategy to no longer submit regulatory filings to the SEC.

It accomplished this by merging with its holding company and filing a Form 15-15D with the SEC

on July 7, 2017. As stated in a September 21, 2017 Motley Fool article2 :

             It was only by folding Bank of the Ozarks' holding company into its subsidiary
             Arkansas-charted bank in a corporate reorganization earlier this year that the
             bank could avail itself of this exemption, as bank holding companies don't
             qualify.

             Another motivating/actor for the reorganization was to shield the bank from
             the Federal Reserve's regulatory oversight. As a state-charted bank that isn't
             a member of the Federal Reserve system, Bank of the Ozarks' primary regulator


2       See "Bank of the Ozarks No Longer Submits Regulatory Filings to the SEC" at
https://www .fool.com/investing/201 7/09/21 /bank-of-the-ozarks-no-longer-submits-regulatory-
fi.aspx


                                                33
         Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 34 of 96



               is now the Arkansas State Banking Department, though it's subject to FDIC
               oversight as well. [Emphasis added]

         93.      OZK's profitability was and is dependent to a large extent on net interest income

("NII"), which is the difference between interest income earned on loans and investment securities

and interest expense paid on deposits, other borrowings, subordinated debentures and subordinated

notes.

         94.      OZK's growth has been supported through acquisitions and by its non-purchased

loan portfolio, attributable to its Real Estate Specialties Group ("RESG"). The RESG focuses on

commercial real estate ("CRE") and acquisition, construction and development lending. In 2003,

Defendant Gleason and Thomas created this new lending unit (RESG). Thomas's leadership of

RESG was credited for OZK's explosive growth and pristine credit quality. By way of example,

in 2017 Defendant Hicks told analysts:

           Real Estate Specialties Group is our primary engine for loan growth in non
           purchased loans. It was started in 2003 by Dan Thomas, nearly 14 years ago. Dan
           has extensive experience in real estate as a CPA and as an attorney and as a real
           estate developer himself. He's built this team from the ground up and now has a
           team - team members of 97 as of today. And consistent with what Tyler had
           mentioned, their priorities are: first, asset quality; second, profitability; and third,
           growth.

           Today, RESG loans are 70% of our funded nonpurchased loans and 92% of our
           unfunded loans. Over our 14-year history, only 2 loans have gone bad for a
           total net charge-off of $10.4 million, which is an annualized loss ratio of 7 basis
           points. [Emphasis added]

         95.      From 2003 to 2016, OZK acquired 16 banks as a means to fund its organic growth,

by acquiring deposits.

         96.      On information and belief, Plaintiff alleges that OZK entered into the SC Loan and

added it to the OZK portfolio in 2007 and entered into the NC Loan and added it to the OZK

portfolio in 2008. The SC Loan was secured by a regional mall that included anchor tenants Sears




                                                    34
           Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 35 of 96



and JC Penney. The NC Loan was secured by a multi-phase land, residential lot and residential

home project in North Carolina.

           97.      OZK was required by GAAP and OZK's accounting policies to report the RESG

problem loans as nonperforming, to stop accruing interest income, and to perform impairment

testing.

           98.      Under GAAP, a loan restructuring or modification constitutes a "troubled debt

restructuring" ("TDR") "if the creditor for economic or legal reasons related to the debtor's

financial difficulties grants a concession to the debtor that it would not otherwise consider."3

           99.      Additionally, under OZK's accounting policies, "Loans for which the terms have

been modified and for which (i) the borrower is experiencing financial difficulties and (ii) we have

granted a concession to the borrower are considered troubled debt restructurings ('TDRs') and are

included in impaired loans and leases."4 OZK evaluates all impaired loans individually. 5

           100.     Regardless of whether the SC Loan and/or the NC Loan met the technical definition

of a TDR, they were each substantively nonperforming, and in any event should have been placed

on nonaccrual status to stop the recognition of interest income on the SC Loan. As stated in its

2019 Form 10-K6:

                 The accrual of interest on non-purchased loans and purchased loans without
                 evidence of credit deterioration at the date of acquisition is discontinued when,
                 in management's opinion, the borrower may be unable to meet payments as
                 they become due. We generally place a loan, excluding purchased loans with
                 evidence of credit deterioration on the date of acquisition, on nonaccrual status
                 when such loan is (i) deemed impaired or (ii) 90 days or more past due, or earlier
                 when doubt exists as to the ultimate collection of payments.


3
           ASC 310-40-15-5
4          See, e.g., OZK 2016 Form 10-K at 43.
5          Id
6          See 2019 Form 10-K, Item 7 (Management's Discussion and Analysis of Financial
Condition and Results of Operation) at p. 44. On information and belief, each of OZK's relevant
earlier Form 10-K's contains substantially similar language.


                                                      35
    Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 36 of 96



    101.   Regarding the SC Loan and as recounted in the Securities Class Action:

           (a)       In 2007, RESG issued a $32.25 million CRE loan to JTL Rock Hill, LLC

    ("JTL") for the purchase of an enclosed retail shopping mall known as the Rock Hill

    Galleria (the "Galleria") in Rock Hill, South Carolina. Gleason approved the SC Loan.

           (b)       Rock Hill is the fourth largest city in South Carolina. The Galleria served

    York, Chester, and Lancaster counties. Opened in 1991, the Galleria had space for five

    anchor tenants and about 70 specialty shops. Between September 2009 and May 2011,

    OZK restructured the SC Loan five times, with each modification extending the SC Loan's

    maturity date. In 2012 and 2013 online reviews, shoppers called the Galleria "empty" and

    a "dead mall."

           (c)       In August 2011, OZK amended the SC Loan as a 3-year, $38.184 million,

    CRE loan to JTL, an affiliate of Cypress Equities, LLC ("Cypress"). Cypress is a Dallas-

    based retail real estate investor that sponsored the SC Loan, providing OZK a guarantee of

    JTL's debt. Cypress also acted as the leasing agent and/or property manager for the

    Galleria.

           (d)       By 2011, Cypress - and by extension JTL 7 - were extremely poor credits

    and Cypress was experiencing financial difficulties. Since 2008, Cypress's revenues had

    plummeted, its employees were laid off, and its senior management salaries were reduced

    byupto 25%.

           (e)       As a result, Cypress was unable to obtain new construction financing on its

    own and was in "full crisis mode," according to Cypress owner and CEO, Chris Maguire.

    For these reasons, repayment of the SC Loan was highly dependent upon full (or nearly



7
    Cypress and its affiliate JTL are referred to collectively herein as "JTL/Cypress."


                                             36
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 37 of 96



full) tenancy and/or an outright sale to a new buyer by August 2014.

        (f)    Under the 2011 amendment, Cypress guaranteed its affiliate JTL would pay

OZK the entire $38 million principal balance in three years, by August 2, 2014. By late

July 2014, however, JTL/Cypress were unable to meet their financial obligations to OZK.

To address JTL/Cypress's financial difficulties, OZK granted JTL/Cypress a concession

by restructuring the SC Loan, extending the loan's maturity date three months to October

2014.

        (g)    Effective August 2, 2014, the parties (OZK and JTL/Cypress) restructured

the SC Loan by extending its maturity date to October 15, 2014 and further expressly

agreed that after October 2014 there was no right to further extensions:

        Borrower hereby agrees that on the October 2014 Maturity Date all the
        unpaid principal balance ofthe Note, together with all accrued but unpaid
        interest thereon, shall be due and payable. Borrower hereby agrees it
        shall have no further right or option to extend the term ofthe Loan beyond
        the October 2014 Maturity Date. [Emphasis added]

        (h)    On October 15, 2014, JTL/Cypress defaulted on the SC Loan when the

maturity date expired without final payment and without any further right of JTL to extend

the loan's maturity date. The October 2014 default and the previous August 2014 extension

(to avoid an earlier default) each indicated that: (i) JTL/Cypress continued to have ongoing

and material financial difficulties; and/or (ii) the rental income was insufficient to timely

repay the SC Loan. There was also no buyer for the Galleria.

        (i)    In late-December 2014, OZK granted JTL/Cypress a concession by

modifying the SC Loan to extend the maturity date two more years, to October 15, 2016.

OZK was not bound to provide this concession because the loan agreement effective

August 2, 2014 expressly provided that all amounts were due and that JTL "shall have no




                                         37
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 38 of 96



further right or option to extend the term of the Loan."

       (i)     According to OZK, RESG kept a watchful eye on each of its loans,

including "remodeling each of those projects on a monthly basis throughout the life of the

loan." Thus, by late 2015 and early 2016, as the October 2016 maturity date approached,

it was evident to Defendants that JTL/Cypress continued to have financial difficulties that

prevented JTL from repaying any significant balance of the SC Loan without further

financial concessions. Tenancy rates and cash flows had not improved to the point that

JTL/Cypress could timely repay the SC Loan. And there were also no prospects for

JTL/Cypress to sell the Galleria or otherwise raise nearly $30 million to pay off the SC

Loan by the mid-October 2016 maturity date. In sum, the SC Loan was "nonperforming"

and OZK should have performed impairment tests by the beginning of the Class Period to

determine the amount of charge-offs for the SC Loan.

       (k)     On October 15, 2016, and as RESG would have expected in its monthly

models, JTL/Cypress again defaulted on the SC Loan when the maturity date expired

without final payment from JTL/Cypress and without any further right of JTL to extend

the loan term. The October 2016 default, the October 2014 default, and the August 2014

extension (to avoid an earlier default) each indicated that JTL/Cypress were having

extensive, ongoing and material financial difficulties and/or otherwise repaying in full the

SC Loan. In sum, the SC Loan continued to be "nonperforming" suffering probable losses

throughout 2016.

       (l)     In mid-December 2016, in an apparent attempt to mask the default and

nonperforming nature of the RESG credit - creating the false appearance that the SC Loan

was performing at year-end 2016 - OZK again granted JTL/Cypress a concession (that it




                                         38
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 39 of 96



would not otherwise consider) by modifying the SC Loan (effective November 22, 2016)

to extend the maturity date just a few weeks, to January 13, 2017.

        (m)    At the time of this few-week extension that bridged the year-end reporting

period, Defendants had no reasonable basis to conclude that JTL/Cypress would pay the

entire loan balance by this new maturity date. The new maturity date was just weeks away

and there would be no extraordinary change in RESG's monthly models that could

reasonably project a full repayment of the SC Loan by January 13, 2017.

        (n)    On January 13, 2017 - as Defendants expected-JTL/Cypress defaulted on

the SC Loan when the maturity date again expired without final payment by JTL/Cypress

and without any further right of JTL to extend the term of the SC Loan, indicating that the

loan was nonperforming with probable losses at year-end 2016. The January 2017 default,

and the previous three successive defaults, each indicated that JTL/Cypress were having

extensive, ongoing and material financial difficulties, and/or that the Galleria could not

generate sufficient cash flows, which prevented JTL/Cypress from timely repaying the SC

Loan.

        (o)    On March 2, 2017, in an apparent attempt to mask the January 2017 default

and nonperforming credit, OZK again modified the SC Loan (effective February 22, 2017)

to extend the maturity date, this time to April 15, 2017. By extending the maturity date

just past the next reporting period, Defendants created the false appearance that the SC

Loan was performing at quarter-end of the first quarter of 2017 (" 1Q 17").

        (p)    On April 15, 2017, JTL/Cypress again defaulted on the SC Loan when the

maturity date expired for the SC Loan without final payment and without any further right

of the borrower to extend the term of the SC Loan.




                                        39
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 40 of 96



       (q)     In mid-May 2017, in an apparent attempt to mask the April 2017 default

and conceal the nonperforming credit, OZK again modified the SC Loan to extend the

maturity date a couple of months, this time to July 14, 2017. By extending the maturity

date just past the next reporting period, Defendants created the false appearance that the

SC Loan was performing at quarter-end 2Q 17.

       (r)     Sometime during 2Ql 7, OZK risk-rated the SC Loan as "substandard,"

indicating the loan had deteriorated, yet OZK continued to improperly categorize the loan

as "performing" when in fact it had been continuously defaulting and "nonperforming"

since at least 2015.

       (s)     On July 14, 2017, JTL/Cypress defaulted again on the SC Loan when the

maturity date expired for the SC Loan without final payment and without any further right

of the borrower to extend the term of the SC Loan.

       (t)     Several days later, OZK again modified the SC Loan to extend the maturity

date, this time to October 12, 2017, expressly noting: "BORROWER SHALL HAVE NO

FURTHER RIGHT OR OPTION TO EXTEND THE TERM OF THE LOAN BEYOND

THE FIFTH EXTENDED MATURITY DATE ABSENT OBTAINING THE CONSENT

OF LENDER. LENDER DOES NOT INTEND TO EXTEND THE TERM OF THE

LOAN BEYOND THE FIFTH EXTENDED MATURITY DATE." By extending the

maturity date just past the next reporting period, Defendants created the false appearance

that the SC Loan was performing at quarter-end, 3Ql 7. [Emphasis added]

       (u)     Just days after this amendment, on July 27, 2017, Thomas resigned abruptly

as chief ofRESG.

       (v)     On October 12, 2017, the SC Loan maturity date arrived, again without




                                       40
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 41 of 96



timely repayment of the SC Loan. Although the previous extension indicated that OZK

did not intend to grant any more extensions, those stated intentions were illusory because

OZK would continue to grant extensions so long as the extensions masked the

nonperforming nature of the SC Loan and OZK's expected loan losses.

       (w)    To conceal the SC Loan's nonperformance and expected loan losses, OZK

again modified the SC Loan to extend the maturity date, this time just past the year-end

reporting period, to January 10, 2018, expressly noting: "BORROWER SHALL HAVE

NO FURTHER RIGHT OR OPTION TO EXTEND THE TERM OF THE LOAN

BEYOND THE SIXTH EXTENDED MATURITY DATE ABSENT OBTAINING THE

CONSENT OF LENDER. [ ... ] LENDER DOES NOT INTEND TO EXTEND THE

TERM OF THE LOAN BEYOND THE SIXTH EXTENDED MATURITY DATE."

       (x)    On January 10, 2018, JTL/Cypress defaulted again on the SC Loan when

the maturity date expired without final payment and without any further right of the

borrower to extend the term of the SC Loan.

       (y)     On January 23, 2018, OZK again modified the SC Loan to extend the

maturity date, this time to July 9, 2018, just past the 2Q18 reporting period, expressly

noting: "BORROWER SHALL HAVE NO FURTHER RIGHT OR OPTION TO

EXTEND THE TERM OF THE LOAN BEYOND THE SEVENTH EXTENDED

MATURITY DATE ABSENT OBTAINING THE CONSENT OF LENDER . . ..

LENDER DOES NOT INTEND TO EXTEND THE TERM OF THE LOAN BEYOND

THE SEVENTH EXTENDED MATURITY DATE." [Emphasis added]

       (z)    On July 9, 2018, the maturity date again expired for the SC Loan without

final payment and without any further right of the borrower to extend the loan term.




                                       41
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 42 of 96



Several days later, OZK again modified the SC Loan to extend the maturity date, this time

to October 15, 2018, expressly noting: "BORROWER SHALL HAVE NO FURTHER

RIGHT OR OPTION TO EXTEND THE TERM OF THE LOAN BEYOND THE

EIGHTH EXTENDED MATURITY DATE ABSENT OBTAINING THE CONSENT OF

LENDER. ( ... ] LENDER DOES NOT INTEND TO EXTEND THE TERM OF THE

LOAN BEYOND THE EIGHTH EXTENDED MATURITY DATE."

       (aa)    On October 15, 2018, JTL/Cypress defaulted again on the SC Loan when

the maturity date expired for the SC Loan without final payment and without any further

right of the borrower to extend the term of the SC Loan. On or about April 17, 2019, OZK

foreclosed on the SC Loan when JTL transferred by warranty deed title, to BOTO SC

Properties, LLC (a subsidiary of OZK), a parcel at 2301 Dave Lyle Boulevard, Rock Hill,

South Carolina, an enclosed retail mall known as the Rock Hill Galleria.

102.   Regarding the NC Loan:

       (a)     In 2008, OZK issued a multi-million-dollar CRE loan (estimated to be at

least $34.3 million fully funded) for the purchase of a multi-phased land, residential lot and

residential home project in the Charlotte-Concord region of North Carolina. The

development project that secured the NC Loan was a part of a 20-year-old subdivision.

Gleason approved the NC Loan.

       (b)     Sometime during the fourth quarter of 2017 ("4Q 17"), OZK risk-rated the

NC Loan as "substandard," indicating that the loan had deteriorated, yet OZK continued to

categorize the loan as "performing."

       (c)     In recent years, the NC Loan borrower modified its business plan to include

significant vertical construction of residential homes for sale. As part of this plan, custom




                                         42
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 43 of 96



       homes were developed by individuals who had previously purchased lots in the

       development. In its October 18, 2018 "management comments," OZK stated that "the

       newly built homes and the lots owned by our borrower have not sold well recently, with

       sales seeming to have been undercut by cheaper pricing on existing homes and lots which

       have come to market as the sentiment around the project has improved."

               (d)     But for some period of time, Defendants knew the NC Loan borrower could

       not meet its financial obligations to OZK as they came due, so OZK granted the NC Loan

       borrower a series of concessions (i.e., forbearances) to address the NC Loan borrower's

       financial difficulties.

               (e)     2018, collateral for the NC Loan was appraised at about $15.375 million

       contemporaneous with the NC Loan borrower's inability to make payments on the loan.

       103.    Based on the foregoing, as of at least February 19, 2016, the SC Loan was impaired

and/or nonperforming under OZK's accounting policies and GAAP because under OZK

accounting policies and GAAP the SC Loan was a TOR and/or the SC Loan was otherwise deemed

impaired and dependent upon collateral for repayment.

       104.    Based on the foregoing, the NC Loan was impaired and/or nonperforming under

OZK's accounting policies and GAAP because under OZK accounting policies and GAAP the SC

Loan was a TDR and/or the SC Loan was otherwise deemed impaired and dependent upon

collateral for repayment.

       105.    In an absence of transparency and although OZK evaluates each impaired loan

individually, OZK did not disclose identifying information about specific loans, including the SC

Loan and NC Loan. Instead, OZK provided a breakout of loans by region and general type but

did not (and does not) provide sufficient information to investors to analyze and evaluate specific




                                                43
         Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 44 of 96



loans.

                DEFENDANTS' FALSE AND MISLEADING STATEMENTS

         106.   On February 19, 2016, Defendants caused the Company to file its 2015 Annual

Report on Form 10-K (the "2015 10-K") with the SEC, falsely and materially understating OZK ' s

"nonperforming loans" and "nonperforming assets" (excluding purchased loans) by at least $30

million, and falsely and materially understating related risk ratios because they did not include the

nonperforming SC Loan:

         Reported Metric                                              Adding $30M SC Loan to
                                    Falsely Reported Amount
          At 12-31-2015                                                  "nonperforming"
Nonperforming loans and
                                               $13 ,194                          $43 ,194
leases (NP Ls) (in millions)
[Nonperforming assets
                                               $36,064                           $66,064
(NPAs) (in millions)
INPLs/Total Loans                              0.20%                             0.66%
INP As/Total Assets                            0.3 7%                            0.67%

         107.   The 2015 10-K reported that during the fourth quarter of 2015, the Company

repurchased 133,492 shares of its common stock in connection with equity incentive plan awards

at an average price per share of$51.37, adding that "213,200 shares of our common stock issued

to certain of our senior officers under our Amended and Restated Restricted Stock and Incentive

Plan vested on November 5, 2015 and were no longer subject to the vesting restriction or

substantial risk of forfeiture. We withheld 133,492 of such shares to satisfy federal and state tax

withholding requirements related to the vesting of these shares."

         108.   The 2015 10-K was signed by the Former Directors and also contained signed

certifications pursuant to the Sarbanes-Oxley Act of 2002 ("SOX") by Defendants Gleason and

McKinney attesting to the accuracy of financial reporting, the disclosure of any material changes

to the Company's internal controls over financial reporting, and the disclosure of all fraud .



                                                 44
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 45 of 96



        109.   By April 2016, Defendants knew, or recklessly disregarded, that the SC Loan had

been and was expected to be in continuing default, and that OZK had granted the debtor

concessions to address the debtor's financial difficulties.

        110.   On April 12, 2016, OZK conducted a conference call with investment analysts. On

that call, Defendant Gleason stated:

           At March 31, 2016, excluding purchase loans, our non-performing loans and
           leases as a percent of total loans and leases were 151100 of 1 %. Our non-
           performing assets, as a percent of total assets, were 29/100 of 1 %. And our
           loans and leases past due 30 days or more, including past-due non-accrual loans
           and leases to total loans and leases, were 23/100 of 1%. These ratios of non-
           performing loans and leases and past due loans and leases are our best ever as
           a public company.

           While these ratios reflect the pristine nature of our asset quality, the raw
           numbers may be even more illuminating. For example, excluding purchase
           loans, our non-accrual loans and leases have declined from $21.1 million at
           year-end 2014 to $13.2 million at year-end 2015, and most recently to $11.4
           million at March 31, 2016. [Emphasis added]

        111.   These statements were false and/or misleading because the stated levels of

nonperforming assets, related risk ratios and non-accrual loans were materially understated since

Plaintiff is informed and believes they did not include the nonperforming SC Loan.

        112.   Analysts responded immediately and positively to Gleason's claims of pristine and

improving asset quality, with SunTrust Robinson Humphrey ("SunTrust") saying OZK "Asset

quality remains pristine" and Merion Capital Group echoing "Pristine Asset Quality."

        113.   On May 6, 2016, Defendants caused the Company to file its 1Q 16 Quarterly Report

on Form 10-Q ("1Q16 Form 10-Q") with the SEC, falsely and materially understating OZK's

nonperforming loans and nonperforming assets (excluding purchased loans) by at least $30

million, and falsely and materially understating related risk ratios because the reported amounts

did not include the nonperforming SC Loan:




                                                 45
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 46 of 96



          Reported Metric                                             Adding $30M SC Loan to
                                       Falsely Reported Amount
           At 3-31-2016                                                  "nonperforming"
 Nonperforming loans and
                                                  $11,374                       $41,374
 eases (NP Ls) (in millions)
 Nonperforming assets
                                                  $33,622                       $63,622
 (NPAs) (in millions)
 NPLs/Total Loans                                 0.15%                          0.55%
 NP As/Total Assets                               0.29%                          0.56%

        114.   The 1Q16 Form 10-Q was signed by Defendant McKinney and also contained

signed SOX certifications by Defendants Gleason and McKinney attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal controls over

financial reporting, and the disclosure of all fraud.

        115.   By the end of 2016, Defendants knew, or recklessly disregarded, that JTL/Cypress

had already defaulted on the SC Loan and was unable to repay the SC Loan by the October 2016

maturity date. Under OZK's accounting policies and GAAP, the SC Loan was nonperforming.

        116.   On July 11, 2016, OZK conducted a conference call with investment analysts. On

that call, Defendant Gleason stated:

       At June 30, 2016, excluding purchased loans, our non-performing loans and
       leases as a percent oftotal loans and leases were just 0.09%. Our non- performing
       assets as a percent of total assets were just 0.25%. And our loans and leases past
       due 30 days or more, including past due non-accrual loans and leases, to total loans
       and leases were just 0.22%.

       These ratios of non-performing loans and leases, and past due loans and leases, are
       our best ever as a public company, setting new records for the second consecutive
       quarter. These ratios clearly reflect our pristine asset quality.

       These recent ratios are a continuation of a multi-decade long commitment to
       excellent asset quality, which has resulted in our having asset quality consistently
       better than the industry as a whole. In our 19 years as a public company, our net
       charge-off ratio has averaged 37% of the industry's net charge-off ratio, and we
       have beaten the industry's net charge-off ratio in every single year. [Emphasis
       added]




                                                  46
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 47 of 96



        117.   Analysts responded immediately and positively to Defendant Gleason's claims of

pristine and industry-beating asset quality, with SunTrust saying "RESG ... maintaining pristine

asset quality" and Wells Fargo echoing that OZK "asset quality remained pristine." On July 26,

2016, Sandler O'Neill added that "Ozarks credit quality remains pristine".

        118.   On August 8, 2016, Defendants caused the Company to file its 2Ql6 Quarterly

Report on Form 10-Q ("2Ql6 Form 10-Q") with the SEC, falsely and materially understating

OZK's nonperforming loans and nonperforming assets (excluding purchased loans) by at least $30

million because they did not include the nonperforming SC Loan:

         Reported Metric                    Falsely Reported           Adding S30M SC Loan
          At 6-30-2016                          Amount                          to
                                                                         "nonperformin2"
Nonperforming loans and
                                                  $7,700                        $37,700
eases (NPLs) (in millions)
Nonperforming assets
                                                  $31,028                       $61,028
(NPAs) (in millions)
NPLs/Total Loans                                  0.09%                          0.46%
NP As/Total Assets                                0.25%                          0.50%

        119.   The 2Ql6 Form 10-Q was signed by Defendant McKinney and also contained

signed SOX certifications by Defendants Gleason and McKinney attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal controls over

financial reporting, and the disclosure of all fraud.

        120.   By October 2016, Defendants knew, or recklessly disregarded, that JTL/Cypress

had already defaulted and would not or could not repay the SC Loan by the October 2016 maturity

date.

        121.   On October 11, 2016, OZK conducted a conference call with investment analysts.

On that call, Defendant Gleason stated:

        {O/ur pristine asset quality were all clearly on display.



                                                  47
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 48 of 96




       During our conference call in July, I was bragging about our record net income
       in both the first and second quarters of this year, and our second- quarter records
       for net interest income, service charge income, and mortgage income, as well as
       our excellent net interest margin efficiency ratio and asset quality. We
       commented in July that we had, quote, continued to hit on all cylinders with our
       very conservative and disciplined business strategy, end quote.

        That analogy is still applicable . . . . . [Emphasis added]

        122.     Analysts responded immediately and positively to Defendant Gleason's claims of

consistent pristine asset quality, with SunTrust stating: "Asset Quality Consistently Pristine" and

Stephens Inc. echoing that "OZRK's credit quality remains in pristine condition." Piper Jaffray

added, "We believe the current valuation of 13.0x 2017E EPS and 2.4x TBV is attractive given

OZRK' s 20 l 6E- l 8E EPS growth of~ 18%, ROTCE of 16%, and strong asset quality," and Sandler

O'Neill concluded that "We have remained very bullish on the shares of OZRK in spite of the

YTD weakness given our ardent beliefin the bank's strong growth profile, exemplary profitability,

and pristine asset quality, and 3Q results did nothing to deter these views Credit Metrics Remain

Pristine."

        123.     In fact, at this time, OZK credit was not pristine based on the facts as alleged herein.

        124.     On November 8, 2016, Defendants caused the Company to file its 3Ql6 Quarterly

Report on Form 10-Q ("3Ql6 Form 10-Q") with the SEC, again falsely and materially understating

OZK's nonperforming loans and nonperforming assets (excluding purchased loans) by at least $30

million and related risk ratios because they did not include the nonperforming SC Loan:

             Reported Metric                                                Adding $30M SC Loan
                                          Falsely Reported Amount
              At 9-30-2016                                                           to
                                                                              "nonperforming"
Nonperforming loans and
                                                     $7,428                          $37,428
 leases (NP Ls) (in millions)
Nonperforming assets
                                                     $51,678                         $81,678
(NP As) (in millions)



                                                   48
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 49 of 96



          Reported Metric                                               Adding $30M SC Loan
                                         Falsely Reported Amount
           At 9-30-2016                                                          to
                                                                          "nonperformin2"
NPLs/Total Loans                                       0.08%                   0.43%
NPAs/Total Assets                                      0.28%                      0.44%

        125.   The 3Q16 Form 10-Q was signed by Defendant McKinney and also contained

signed SOX certifications by Defendants Gleason and McKinney attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal controls over

financial reporting, and the disclosure of all fraud.

        126.   By January 13, 2017, Defendants knew, or recklessly disregarded, that JTL/Cypress

had defaulted three times on the SC Loan, and Defendants had no reasonable basis to believe that

JTL/Cypress would be able to repay the $30-plus million balance by July 2017.

        127.   Notwithstanding with this knowledge (or recklessly disregarding it), on January 17,

2017, OZK conducted a conference call with analysts. On that conference call, Gleason stated:

       Asset quality was among the numerous highlights of our 2016 results. Most of our
       asset quality ratios were at or near record levels throughout the year. For example,
       our net charge-off ratio for total loans and leases for 2016 was a record 0.07%, after
       having varied only slightly from 5 to 9 basis points annualized in each quarter of
       2016. This was our lowest annual net charge-off ratio in our 19 years as a public
       company.

                                             ***
       The extremely low leverage of [the RESG] portfolio exemplifies our very
       conservative credit culture and is one of the many reasons we have such confidence
       in the quality and durability of our loan and lease portfolio.

                                             ***
       [RESG's] priorities have always been first, on asset quality; second, on
       profitability; and third, on growth. As a result of the emphasis on quality, RESG
       has had only two loans result in losses in 14 years. RESG's total credit losses since
       inception are $10.4 million, which is just a 7 basis point average annualized loss
       ratio over its entire history.

                                            ***

                                                  49
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 50 of 96




       In recent years, RESG has tended to be even more conservative. Given the
       exceptional track record of this division and the low leverage and the significant
       diversification ofits portfolio by both geography and product type, you can see why
       we are so confident in how well our asset quality will hold up under a broad array
       of economic and real estate market scenarios.

       128.    Analysts responded in glowing terms. For example, a Merion Capital Group

analyst noted: "Asset quality remains very strong," and a Stephens Inc. analyst reported,

"Excellent Credit Continues. OZRK's credit quality remains in pristine condition .... Notably,

2016 net charge-offs of 13 bps have been at the midpoint of 2016 guidance in the range of 5-20

bps and better than 2014 (16 bps) and 2015 (17 bps). OZRK remains conservative in its credit

underwriting of construction loans as its current loan to cost is 48%, which compares to our

estimate of industry average range of 70%-90%."

       129.    On March 1, 2017, OZK filed its Annual Report for the fiscal year ending

December 31, 2016 on Form 10-K (the "2016 10-K") with the SEC, falsely and materially

understating OZK's nonperforming loans and nonperforming assets (excluding purchased loans)

by at least $30 million and falsely and materially understating related risk ratios because they did

not include the nonperforming SC Loan:

       Reported Metric                        Falsely Reported         Adding $30M SC Loan
       At 12-31-2016                              Amount                        to
                                                                         "nonperformine:"
Nonperforming loans and                              $14,371                  $44,371
eases (NPLs) (in millions)
Nonperforming assets                                 $58,073                    $88,073
(NP As) (in millions)
NPLs/Total Loans                                     0.15%                       0.46%
NP As/Total Assets                                   0.31%                       0.47%

       130.    The 2016 10-K reported that during the fourth quarter of 2016, the Company

repurchased 91,314 shares of its common stock in connection with equity incentive plan awards




                                                50
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 51 of 96



at an average price per share of $36.1875, adding that "202,600shares of our common stock issued

to certain of our senior officers under our Amended and Restated Restricted Stock and Incentive

Plan vested on November 4, 2016 and were no longer subject to the vesting restriction or

substantial risk of forfeiture. We withheld 91,314 of such shares to satisfy federal and state tax

withholding requirements related to the vesting of these shares."

        131.   The 2016 10-K was signed by the Former Directors and also contained signed SOX

certifications by Defendants Gleason and McKinney attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company's internal controls over financial

reporting, and the disclosure of all fraud.

        132.   On March 7, 2017, Defendants Vance and Hicks spoke behalf of OZK at the

Raymond James Institutional Investors Conference, and made the following statements and

representations:

           Vance:

           The second discipline we excel in is asset quality, a real hallmark of our
           company. Since going public in 1997, our annual net charge-off ratio has been
           below the industry average every year. And over those 20 years, our net charge-
           off ratio has been only 35% of the industry average.

                                              ***
           So as you can see, when you combine a superb net interest margin, again,
           greater than 5% in Q4, industry-leading asset quality ratios, which I just showed
           you, and this top decile efficiency ratio, exceptional results can be achieved ....


           We have also achieved these exceptional results by adhering to our conservative
           credit principles, long-standing principles that we hold as a company ....

           Hicks:

           Over our 14-year history, only 2 loans have gone bad for a total net charge- off
           of $10.4 million, which is an annualized loss ratio of 7 basis points.




                                                 51
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 52 of 96



           We're extremely conservative in our leverage and even more so today than we
           were just 10 years ago.

                                          ***
           And we believe we may be the most conservative CRE portfolio in the
           country.


           The RESG business model emphasizes industry-leading excellence
           throughout the life of the loan.

                                          ***
           But our asset managers are managing it from the day we close to the dayit's
           paid off. So even though we have funded the dollar, our asset managers are
           remodeling each of those projects on a monthly basis throughout the life of the
           loan. And that discipline and culture that we have with those asset managers
           provide us conservative - really conservative metrics and allow us to have
           pristine asset quality. [Emphasis added]

       133.   By April 2017, Defendants knew, or recklessly disregarded, that JTL/Cypress had

already defaulted, and Defendants expected JTL/Cypress to again default on the SC Loan, as the

SC Loan was nonperforming, deeply distressed and impaired.

       134.   On April 11, 2017, OZK conducted a conference call with investment analysts. On

that conference call, Defendant Gleason stated:

           Asset quality continued to be a highlight in the quarter just ended. Most of our
           asset quality ratios were at or near record levels.

                                          ***
           These ratios reflect our long-standing commitment to conservative
           underwriting standards and excellent asset quality, which has resulted in our
           having asset quality consistently better than the industry as a whole.

                                          ***
           Likewise, our extremely low loan to cost and loan to value ratios are probably
           more conservative than just about every other CRE lender in the country.
           Accordingly, we believe our CRE portfolio may be the lowest risk CRE
           portfolio in the industry.



                                                  52
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 53 of 96




                                              ***
            Our track record, including our record through the Great Recession, speaks for
            itself. Our significant expertise and the conservatism we employ in our CRE
            lending are significant factors in our asset quality.

        13 5.      Despite its high concentration of CRE loans, Defendant Gleason insisted that OZK -

and RESG in particular- was perhaps the most conservative commercial real estate lender in the

entire industry:

            Simply stated, we have the lowest risk position in the capital stack.

            Likewise, our extremely low loan-to-cost and loan-to-value ratios are probably
            more conservative than just about every other CRE lender in the country.
            Accordingly, we believe our CRE portfolio may be the lowest risk CRE
            portfolio in the industry. [Emphasis added]

        136.       Investors responded positively to Defendant Gleason's statements that OZK's loan

book was the "lowest risk" and "pristine." For example, following the April 11, 2017 earnings

call, a Stephens Inc. analyst said he remained bullish on OZK, because, among other reasons,

"OZRK's credit quality remains in pristine condition." Merion Capital Group stated, "[w]e believe

that OZRK's strong loan growth, pristine asset quality, outstanding efficiency and high margin

warrant a premium valuation."          And SunTrust reported: "Asset Quality Still Very Strong

Originated NP As as a percentage ofloans were 0.25%, down from 0.31 % from last quarter. Given

these trends, we are now more optimistic about OZRK's credit outlook."

        137.       On August 8, 2017, Defendants caused the Company to file its 2Ql 7 Quarterly

Report on Form 10-Q ("2Q17 Form 10-Q") with the FDIC, again falsely and materially

understating OZK's nonperforming loans and nonperforming assets (excluding purchased loans)

by at least $30 million and related risk ratios because they did not include the nonperforming SC

Loan:




                                                   53
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 54 of 96



               Reported Metric                  Falsely Reported         Adding $30M SC Loan
                At 6-30-2017                        Amount                        to
                                                                           "nonperformine:"
Nonperforming loans and                                 $11,628                 $41,628
eases (NP Ls) (in millions)
Nonperforming assets                                    $45,628                   $75,628
(NPAs) (in millions)
NPLs/Total Loans                                        0.11%                     0.38%
NPAs/Total Assets                                       0.23%                     0.38%

        138.     The 2Ql 7 Form 10-Q was signed by Defendant McKinney and also contained

signed SOX certifications by Defendants Gleason and McKinney attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal controls over

financial reporting, and the disclosure of all fraud.

        139.     On September 11, 2017, Defendant Gleason spoke on behalf of OZK at the

Barclays Global Financial Services Conference. At this conference, Defendant Gleason stated and

represented:

           Well, it's not so much a fresh look for me because in 14 years we've had Real
           Estate Specialties Group, I have approved every single loan originated in 14
           years. So I'm looking at things sometimes a few days or a week or 2 earlier than
           I might have looked at before, but I've been intimately involved in the details
           of RESG from its inception 14 years ago.

                                             ***
           And in the 14-year history of RESG, we've had 2 losses, 2 credits result in
           losses that were about $10.5 million, I think a little less than $10.5 million in
           total losses in 14 years, which equates to about a 6 basis point average
           annualized net charge-off ratio for RESG. And it is a much bigger percentage
           of the portfolio today than it was then. So it's hard for me to understand what
           else we have to do to make a compelling case that our asset quality is pristine.
           Our past-due ratios, I think, for the last 4 or 5 quarters have been the lowest
           quarterly past-due ratios in the 20-year history of our company as public
           company. Our nonperforming asset ratios, our nonperforming loan ratios are
           near record lows in the history of the company. Again, I'd point to that 4 basis
           point charge-off ratio. And even if it quadruples, you're still at a 16 basis point
           net charge-off ratio that would be the exceptional compared to the industry. So
           we feel extremely good about our asset quality.



                                                  54
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 55 of 96




       140.    On October 11, 2017, OZK participated in a conference call with investment

analysts. On that conference call, Defendants Hicks and Gleason stated in relevant part:

           Hicks:

          At September 30, 2017, the RESG portfolio accounted for 66% of the funded
          balance and 94% of the unfunded balance of our total non-purchased loans and
          leases. At quarter end, our average loan-to-cost for the RESG portfolio was a
          conservative 48.9%, and our average loan to appraised value was even lower at
          just 41.5%. The very low leverage of this portfolio exemplifies our conservative
          credit culture and is one of the many reasons we have such confidence in the
          quality of our loan and lease portfolio.

           Gleason:

           Our asset quality metrics during the quarter were excellent. These ratios reflect
           our long-standing commitment to conservative underwriting standards and
           excellent asset quality, which has resulted in our having asset quality
           consistently better than the industry as a whole.

           Our annualized net charge-off ratios during the quarter just ended were 8 basis
           points for non-purchased loans and leases and 9 basis points for total loans and
           leases. In our 20 years as a public company, our net charge-off ratio has
           averaged about 34% of the industry's net charge-off ratio, and we have beaten
           the industry's net charge-off ratio in every year.

           Our outperformance has been even better recently as evidenced by the fact that
           our net charge-off ratio was just 13% of the industry's net charge-off ratio last
           year and just 12% of the industry's net charge-off ratio for the first 6 months of
           this year.

                                           ***
           At quarter end, excluding purchased loans, our nonperforming loans and leases
           as a percent of total loans and leases were just 11 basis points. Our
           nonperforming assets as a percent of total assets were just 20 basis points and
           our loans and leases past due 30 days or more, including past-due nonaccrual
           loans and leases to total loans and leases, were a record low 12 basis points.
           This was our seventh consecutive quarter of reporting a record low past due
           ratio, reflecting the outstanding work of our loan and lease teams.

       141.   On November 7, 2017, Defendants caused the Company to file its 3Ql 7 Quarterly

Report on Form 10-Q ("3Ql 7 Form 10-Q") with the FDIC, again falsely and materially



                                                55
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 56 of 96



understating OZK's nonperforming loans and nonperforming assets (excluding purchased loans)

by at least $30 million and related risk ratios because they did not include the nonperforming SC

Loan:

           Reported Metric                  Falsely Reported          Adding $30M SC Loan
            At 9-30-2017                        Amount                         to
                                                                        "nonperformine:"
 Nonperforming loans and                          $13,269                    $43,269
 eases (NPLs) (in millions)
 Nonperforming assets                             $41,285                     $71,285
 (NP As) (in millions)
 NPLs/Total Loans                                 0.11%                        0.36%
 NPAs/Total Assets                                0.20%                        0.34%

        142.   The 3Ql 7 Form 10-Q was signed by Defendant McKinney and also contained

signed SOX certifications by Defendants Gleason and McKinney attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal controls over

financial reporting, and the disclosure of all fraud.

        143.   On January 16, 2018, OZK participated in a conference call with investment

analysts. During that conference call, Defendant Gleason stated in relevant part:

           At quarter end, excluding purchased loans, our nonperforming loans and leases
           as a percent of total loans and leases were just 11 basis points. Our
           nonperforming assets as a percent of total assets were just 20 basis points and
           our loans and leases past due 30 days or more, including past-due nonaccrual
           loans and leases to total loans and leases, were a record low 12 basis points.
           This was our seventh consecutive quarter of reporting a record low past due
           ratio, reflecting the outstanding work of our loan and lease teams.

           Our asset quality metrics throughout 2017 were excellent. These ratios reflect
           our longstanding commitment to conservative underwriting standards and
           excellent asset quality, which has resulted in our having asset quality
           consistently better than the industry as a whole.

           In our 20 years as a public company, our net charge-off ratio has averaged about
           34% of the industry's net charge-off ratio and we have beaten the industry's net
           charge-off ratio in every year. Recently, our outperformance has been even
           better, as evidenced by the fact that our net charge-off ratio was just 13% of the



                                                  56
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 57 of 96



           industry's net charge-off ratio in both 2016 and the first 9 months of 2017. Our
           net charge-off ratios for 2017 were identical to such ratios for 2016, being just
           6 basis points for non-purchased loans, 9 basis points for purchased loans and
           7 basis points for total loans. As we've noted, we've long enjoyed excellent
           asset quality as compared to the industry, but our net charge-off ratios for the
           past 2 years have been exceptional. At year-end, excluding purchased loans, our
           nonperforming loans as a percent of total loans were just 10 basis points; our
           nonperforming assets as a percent of total assets were just 18 basis points; and
           our loans past due 30 days or more, including past-due nonaccrual loans, to total
           loans were 15 basis points.

           . . . Some people have referred to us as aggressive lenders, which they
           apparently conclude based on our growth rate and the fact that we are among
           the most active lenders nationally in commercial real estate finance. We've
           been doing this business for a long time. Our excellent loan loss ratios both in
           recent years and for decades before, along with our consistently excellent asset
           quality ratios, some of which I just mentioned, support our view that we are
           very conservative in our lending.

                                           ***
           What I can tell you is we feel obviously pretty good about asset quality, given
           the nonperforming loan, nonperforming asset and past due ratios we've been
           consistently posting over the last several years.

       144.    On February 27, 2018, Defendants caused the Company to file its Annual Report

for the fiscal year ending December 31, 2017 on Form 10-K (the "2017 10-K") with the FDIC,

falsely and materially understating OZK's nonperforming loans and nonperforming assets

(excluding purchased loans) by at least $30 million and falsely and materially understating related

risk ratios because they did not include the nonperforming SC Loan:

                                                                                 Adding$60M
                                     Falsely          Adding $30M SC
       Reported Metric                                                          Carolina Loans
                                    Reported              Loan to
        At 9-30-2017                                                                  to
                                    Amount            "nonperforming"
                                                                               "nonperforming"
  Nonperforming loans and
  leases (NP Ls)                     $12,899                $42,899                  $72,899
  (in millions)
  Nonperforming assets
                                     $38,256                $68,256                  $98,256
  (NPAs) (in millions)
  NPLs/Total Loans                    0.10%                  0.36%                    0.57%



                                                57
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 58 of 96




                                                                                   Adding$60M
                                       Falsely          Adding $30M SC
        Reported Metric                                                           Carolina Loans
                                      Reported              Loan to
         At 9-30-2017                                                                   to
                                      Amount            "nonperforming"
                                                                                 "nonperforming"
  NPAs/Total Assets                     0.18%                 0.33%                     0.46%

        145.   The 2017 10-K was signed by the Former Directors and also contained signed SOX

certifications by Defendants Gleason and McKinney attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company's internal controls over financial

reporting, and the disclosure of all fraud.

        146.   On March 6, 2018, OZK participated in the Raymond James Institutional Investors

Conference. During that conference, Defendants Hicks and Vance stated in relevant part:

           Hicks:

           Asset quality, excellent track record over our 21 years as a public company. I
           can't emphasize our discipline and approach here enough. Our - we've never
           had a year since 1997 where our charge-off ratio hasn't beaten the industry, and
           we've averaged 34% of the industry's net charge-off ratio. That doesn't come
           by happenstance. That comes with a discipline and approach at every level, a
           culture at every level within our lending organization. That asset quality is
           paramount and extreme importance to our lending.

                                              ***
           And because of this focus right here, we've really experienced very little losses
           over the 15-year history at RESG, an average of 5 basis points of losses, and
           just a couple of loans that incurred those losses over its history. So excellent
           track record.

           One part of RESG that, again, is not emphasized enough is our asset
           management team. We have over 40% of our staff in our asset management and
           servicing team. These are individuals that monitor these projects on a monthly
           basis. And so they identify any issues, if there are any issues, very early on in a
           project. And that's a huge differentiator for us. And I don't know that it gets
           emphasized enough.

           Vance:

           You can see the fourth quarter highlights, here, record quarterly net income of
           $146.2 million, a very low ratio of nonperforming loans at 10 basis points, a


                                                 58
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 59 of 96



           very low ratio of past due loans at 15 basis points and a very low ratio of net
           charge-offs, as Tim mentioned earlier, at just 8 basis points.

        147.   On April 12, 2018, OZK participated in a conference call with investment analysts.

During that conference call, Defendant Gleason stated in relevant part:

           But clearly, it's a very competitive environment. What we had to do and have
           always done in a very competitive environment is keep our focus on our
           priorities. And priority number one is asset quality. So giving on credit terms
           or getting competitive on credit terms is really a nonnegotiable thing for us. We
           protect credit quality as our paramount mission. Secondly is to maintain
           profitability. And we will make adjustments to our pricing as we think were
           appropriate based on return on equity and so forth and you have a little room to
           move, but you don't have a ton ofroom to move and still meet our profitability
           standards. And then growth is the tertiary consideration. So, if we're faced with
           a situation where we have to give on credit quality to achieve growth, we're not
           going to do it. If we're faced on a situation where we're going to have to get on
           pricing to achieve growth, we're only going to do it if we can still achieve our
           target minimum return on equity numbers. So you just got to be disciplined and
           continue to execute well. I think the one thing that really helps us is that our
           ability to execute for our customers and the confidence that our customers have
           in us being able to deliver what we say we're delivering to execute with
           excellence and the transactions gets us paid more than our competition in many,
           many transactions. So, we're relying on the reputation of relationship, our
           execution and expertise, our discipline to continue to maintain our credit quality
           and our profit margins in whatever sort of competitive environment we're in.

        148.   On May 8, 2018, Defendants caused the Company to file its 1Q18 Quarterly Report

on Form 10-Q ("1Q18 Form 10-Q") with the FDIC, again falsely and materially understating

OZK's nonperforming loans and nonperforming assets (excluding purchased loans) by at least $30

million to $60 million and related risk ratios because they did not include the nonperforming SC

Loan:

                                                                                  Adding$60M
                                       Falsely         Adding $30M SC
          Reported Metric                                                        Carolina Loans
                                      Reported             Loan to
           At 3-31-2018                                                                to
                                      Amount           "nonperforming"
                                                                                "nonperforming"
   Nonperforming loans and
   leases (NPLs)                       $12,471               $42,471                  $72,471
   (in millions)




                                                 59
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 60 of 96



                                                                                  Adding$60M
                                         Falsely        Adding $30M SC
          Reported Metric                                                        Carolina Loans
                                        Reported            Loan to
           At 3-31-2018                                                                to
                                        Amount          "nonperforming"
                                                                                "nonperforming"
   Nonperforming assets
                                         $34,402                $64,402               $94,402
   (NP As) (in millions)
   NPLs/Total Loans                       0.09%                 0.35%                  0.53%
   NP As/Total Assets                     0.16%                 0.31%                  0.43%

        149.   The 1Q18 Form 10-Q reported that during the first quarter of 2018, the Company

repurchased 70,931 shares of its common stock in connection with equity incentive plan awards

at an average price per share of $52.575, adding that "177,825 shares of our common stock issued

to certain of our senior officers under our Amended and Restated Restricted Stock and Incentive

Plan vested on January 13, 2018 and were no longer subject to the vesting restriction or substantial

risk of forfeiture. We withheld 70,931 of such shares to satisfy federal and state tax withholding

requirements related to the vesting of these shares."

        150.   The 1Q18 Form 10-Q was signed by Defendant McKinney and also contained

signed SOX certifications by Defendants Gleason and McKinney attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company's internal controls over

financial reporting, and the disclosure of all fraud.

        151.   On July 12, 2018, OZK participated in a conference call with investment analysts.

During that conference call, Gleason stated in relevant part:

           We have always said, and no one should be surprised at our actions in this regard,
           we've always said that asset quality is the most important in the asset quality
           pricing growth equation for us, and that growth is a tertiary consideration. So the
           way we have approached it and will continue to approach it is we're going to
           hold very firmly to our longstanding asset quality standards. Those are not
           negotiable .

           . . . So, we're quite content to have less growth unless we can get that growth on
           credit quality and pricing standards that makes sense to us.




                                                   60
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 61 of 96



              And I would hope that any thoughtful holder of our company's stock would
              applaud that approach, that credit quality is just not something that you want to
              play with or take chances on. And return on equity is not something you want to
              get below a minimum target level, and if growth suffers because you're being
              disciplined, then so be it.

        152.     On August 7, 2018, Defendants caused the Company to file its 2Q 18 Quarterly

Report on Form 10-Q ("2Q18 Form 10-Q") with the FDIC, again falsely and materially

understating OZK's nonperforming loans and nonperforming assets (excluding purchased loans)

by at least $30 million to $60 million and related risk ratios because they did not include the

nonperforming SC Loan:

                                                                                    Adding$60M
                                          Falsely         Adding $30M SC
          Reported Metric                                                          Carolina Loans
                                         Reported             Loan to
           At 6-30-2018                                                                  to
                                         Amount           "nonperforming"
                                                                                  "nonperforming"
  Nonperforming loans and
  leases (NPLs)                           $13,543              $43,543                  $73,543
  (in millions)
  Nonperforming assets
                                          $34,4205             $64,205                  $94,205
  (NPAs) (in millions)
  NPLs/Total Loans                         0.10%                0.36%                    0.52%
  NP As/Total Assets                       0.15%                0.31%                    0.42%

        153.     The 2Q18 Form 10-Q reported that during the second quarter of 2018, the Company

repurchased 819 shares of its common stock in connection with equity incentive plan awards at an

average price per share of $48.19, adding that "2000 shares of our common stock issued to certain

of our senior officers under our Amended and Restated Restricted Stock and Incentive Plan vested

on May 12, 2018 and were no longer subject to the vesting restriction or substantial risk of

forfeiture.    We withheld 819 of such shares to satisfy federal and state tax withholding

requirements related to the vesting of these shares."

        154.     The 2Q18 Form 10-Q was signed by Defendant McKinney and also contained

signed SOX certifications by Defendants Gleason and McKinney attesting to the accuracy of


                                                    61
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 62 of 96




financial reporting, the disclosure of any material changes to the Company's internal controls over

financial reporting, and the disclosure of all fraud.

        155.   On September 13, 2018, OZK participated m the Barclays Global Financial

Services Conference. During that conference, Defendant Gleason stated in relevant part:

           And we said, and I'm very proud of the fact we said this, because we'd lived
           this format 39 years as Chairman and CEO, that asset quality, our standards and
           principles, they are non-negotiable. We won't deviate from those.

                                             ***
           And the reality is, if you run a very disciplined credit book, which we do, we -
           every year since we went public, we've beaten the industry's charge-off ratio
           every single year. And we've averaged about 32% at the industry's charge-off
           ratio. If you put credit first and profitability second and growth is a tertiary
           consideration, that growth number is going to swing around from quarter-to-
           quarter. And if you're time profile for a company is 1 quarter or 2 or 3 quarters,
           that may be disconcerting to you. But if your time profile for the company is
           longer term, then you're going to look at it and say, "Well, I want to be invested
           in a company that's going to maintain their discipline and not try to achieve a
           constant growth rate, but try to achieve constant credit quality." And as
           economic conditions ebb and flow, your growth rate's going to ebb and flow
           with that. And so we're going to make every good-quality, good-yielding loan
           that we can make that's consistent with all of our credit standards. And if that's
           a $1 billion of new originations in a quarter, that's great. And if that's $3 billion
           or $4 billion of new originations in a quarter, that's great. But we're not going
           to change our credit standards just because other people do.

                                             ***
           And as a result of that in the 15-year history of Real Estate Specialties Group,
           we have not had a single loan, not one loan, wherein we've gotten at the end of
           the project and we've not had the project completed with the funds that
           remained in the loan. So that requires a very effective completion guarantee
           structure, where your sponsor's going to cover cost overruns and do it
           immediately. It requires a very effective asset management servicing structure,
           where you identify issues that will create budget problems early on in the
           process, where you still got the leverage to require the sponsor to fix that. And
           it requires sponsors of high quality and projects of high quality. So we've been
           very successful in totally avoiding that risk.

       156.    The statements referenced above were materially false and/or misleading because




                                                  62
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 63 of 96



they misrepresented and/or failed to disclose the following adverse facts pertaining to the

Company' s business, operational, and financial results, which were known to Defendants or

recklessly disregarded by them. Specifically, Defendants made false and/or misleading statements

and/or failed to disclose (1) OZK' s true and accurate charge-off ration; (2) OZK' s true and accurate

ratio of nonperforming loans; (3) that OZK knew or recklessly disregarded the actual condition of

the SC Loan and NC Loan; (4) that OZK was providing loan modifications and/or forbearances

for the SC Loan and/or NC Loan; (5) OZK was performing worse than reported; and (6) as a result,

OZK' s public statements were materially false and misleading at all relevant times.

        157.     During this time until the truth begins to emerge (from February 19, 2016 to

October 18, 2018) and with the benefit of insider information, Defendants East, Freedberg,

Gleason, Kenny, Mullen, Proost, Hicks, McKinney, Vance, and Thomas sold shares ofOZK stock.

Also, during this time and with the benefit of insider information, current OZK officer Carter sold

shares of OZK stock. Additionally, during this time and with the benefit of insider information,

former OZK officers and directors Cisne, L. Gleason, and Russell sold shares ofOZK stock. These

stock sales occurred while the SC Loan was repeatedly in default and modified without disclosure

of these events to Plaintiff and the investing public as follows:

                                                                  Officer/
                                                                Director who
                               South Carolina Loan                                    Director/
          Date                                                     Sold or
                                Event Description                                      Officer
                                                               Acquired OZK
                                                                    Stock
        10/15/16      Loan default
                                                                                   Former
        11/04/16      5,799 shares sold                             Vance          Director
                                                                                   Former Officer
        11/04 16      1,075   shares   sold                         Carter         Current Officer
        11/08/16      1,125   shares   sold                         Carter         Current Officer
        11 /10/1 6    2,200   shares   sold ($42.55)                Carter         Current Officer
                      1,000   shares   sold ($41 .18)
        11 / 10/ 16                                                 Russell        Former Officer
                      6,600   shares   sold ($41.25)



                                                        63
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 64 of 96



                                                   Officer/
                                                 Director who
                     South Carolina Loan                          Director/
  Date                                              Sold or
                      Event Description                            Officer
                                                Acquired OZK
                                                     Stock
11/14/16      3,000 shares sold ($46.84)             Hicks      Current Officer
                                                                Current
11/15/16      19,884 shares sold                  Freed berg
                                                                Director
                                                                Former
              3,000 shares sold ($52.12)
12/08/ 16                                          Vance        Director
              13,000 shares sold ($52.20)
                                                                Former Officer
Mid 12/ 16    Loan extension to 01/13/17
                                                                Current
12/14/ 16     12,000 shares sold                  Freed berg
                                                                Director
01 / 13/ 17   Loan default
01/24/17      10,000 shares sold ($54.00)          Russell      Former Officer
                                                                Former
01/25/17      4,000 shares sold                     Cisne
                                                                Director
              2,700 shares sold ($55.80)
01 /27/17                                           Hicks       Current Officer
              900 shares sold ($55.83)
                                                                Current
02/ 13/17     4,000 shares sold ($55.72)            East
                                                                Director
                                                                Current
02/16/17      1,544 shares sold                    Kenny
                                                                Director
03/02/17      Loan modification to 04/15/17
                                                                Current
03/07/17      7,839 shares sold                   Freed berg
                                                                Director
04/15/17      Loan default
                                                                Former
05/02/ 17     19,737 shares sold                   Thomas       Director
                                                                Former Officer
Mid 05/ 17    Loan modification to 07/14/17
                                                                Current
05/15/ 17     1,034 shares sold                    Mullen
                                                                Director
                                                                Current
05/17/17      1,034 shares sold                    Kenny
                                                                Director
07/ 14/17     Loan default
                                                                Former
07/14/17      56,000 shares sold ($47.15)          Thomas       Director
                                                                Former Officer
Mid 07/17     Loan modification to 10/12/17
07/27/17      THOMAS RESIGNATION
10/12/17      Loan default




                                           64
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 65 of 96



                                                  Officer/
                                                Director who
                   South Carolina Loan                           Director/
  Date                                             Sold or
                    Event Description                             Officer
                                               Acquired OZK
                                                    Stock
                                                               Current
10/23/17    5210 shares sold                     Freed berg
                                                               Director
11/29/17    3,500 shares sold ($48 .27)            Carter      Current Officer
                                                               Current
11/30/17    24,722 shares sold                    Gleason      Director
                                                               Current Officer
            7,000 shares sold ($48 .75)
11/30/17                                          Russell      Former Officer
            40,284 shares sold ($48 .85)
Unknown     Loan modification to 01/10/18
01/10/18    Loan default
                                                               Former
01/13/18    7,062 shares sold                      Vance       Director
                                                               Former Officer
01/13/18    9,344 shares sold                    McKinney      Current Officer
01/13/18    1,831 shares sold                     Hicks        Current Officer
01 /13/18   2,579 shares sold                     Russell      Former Officer
01/18/18    4,806 shares sold ($51.29)            Carter       Current Officer
            9,662 shares sold ($51.26)
01/18/18    40,477 shares sold ($51.26)           Russell      Former Officer
            2,688 shares sold (51.08)
            96,171 shares sold                                 Former
01/22/18                                         L. Gleason
            14,578 shares sold                                 Director
                                                               Former
01/23/18    20,000 shares sold ($52.51)            Vance       Director
                                                               Former Officer
01/23/18    16,000 shares sold ($52.51)          McKinney      Current Officer
01/23/18    Loan modification to 07/09/18
                                                               Current
01/26/18    1,000 shares sold                      Kenny
                                                               Director
                                                               Current
01 /30/18   10,044 shares sold                     Proost
                                                               Director
                                                               Current
02/20/ 18   4,000 shares sold ($50.41)              East
                                                               Director
                                                               Former
03/05/18    4,000 shares sold ($50.87)             Cisne
                                                               Director
                                                               Current
03/13/18    1303 shares sold                     Freed berg
                                                               Director
                                                               Current
04/17/18    4,000 shares sold ($46.63)            Kenny
                                                               Director



                                          65
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 66 of 96



                                                                   Officer/
                                                                 Director who
                             South Carolina Loan                                        Director/
          Date                                                      Sold or
                              Event Description                                          Officer
                                                                Acquired OZK
                                                                     Stock
                      Loan default
        07/09/18
                      Loan modification to 10/15/18
        10/15/18      Loan default
        10/18/18      THE TRUTH EMERGES

                     THOMAS UNEXPECTEDLY RESIGNS FROM OZK

        158.     On July 27, 2017, RESG' s lead executive and anchor, Defendant Thomas, abruptly

resigned, without explanation.

        159.     On this news, shares of OZK dropped $5 .65 per share, or 12%, to close at $40.50

per share on volume of 9.1 million shares.

        160.     In reaction to Thomas's resignation, Morgan Stanley stated that "[o]ne potential

concern with Mr. Thomas leaving the bank is that RESG credit quality could deteriorate or may

not maintain its pristine standards goingforward." On July 28, 2017, a Stephens Inc. analyst

downgraded OZK to equal-weight rating from "overweight" and cutting his price target to $48 per

share from $58 per share (i.e., 17%).

        161.     Following the negative stock and analyst reactions to Thomas's resignation,

Gleason attempted to respond to investors' concerns during investor meetings. On August 7, 2017,

Sandler O'Neill issued a report reiterating its "Buy" rating, reporting that on August 2, 2017 it hosted

Gleason for investor meetings in Montreal and Toronto. The analyst stated:

           We came away from these meetings with greater perspective around the recent
           departure ofleadership in the bank' s RESG segment and an affirmed belief that
           the forward trajectory of Ozarks remains extremely high. Besides Mr. Thomas'
           departure, the meetings focused on the remaining RESG team and its potential,
           overall forward loan growth trends, core deposit generation capabilities, and the
           direction of the NIM.

       162.      The analyst further reported that Defendant Gleason would be "taking up most of


                                                  66
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 67 of 96



the slack from Mr. Thomas's departure," and that Gleason had "always been deeply involved" with

[RESG]." He noted:

           Mr. Gleason commented that 3-4 years ago, Mr. Thomas's departure could have
           been highly disruptive, but since then, Mr. Thomas built such a deep and talented
           team that RESG will be able to grow and thrive with the other 107 employees
           left behind. At the end of the day, we believe that Mr. Thomas was highly
           talented, and a very valuable asset, but he was still 1 of 34 people within the
           RESG team that structured and originated loans - and even if he was the best of
           those 34, we think along with Mr. Gleason's leadership within the team his
           departure presents a manageable hurdle. All said, we do not
           expect to see any tangible disruption from this departure and the bank should
           continue to meet its growth targets through 2018 at a minimum.

       163.      In September 2017, Gleason again reassured analysts that Thomas's resignation

was not a red flag about RESG' s credit quality, where, in all respects, RESG was "business as usual"

with a "strong and deep team." Defendant Gleason added:

           I've said many times that [RESG] is our best unit in every aspect of what we do.
           It's our best underwritten loans, our best documented loans, our most precisely
           closed loans, our lowest leveraged, best sponsors, best projects, best serviced
           loans to Brannon Hamblen's Asset Management team. So they're our best
           credits in every respect. [Emphasis added].

        164.     Gleason's reassurances were materially misleading about Thomas's abrupt

resignation not affecting credit quality. By this time the SC Loan was deeply impaired, the

likelihood of loss was probable, and there was significant doubt that OZK would collect payments

due under the loan agreement. Defendants knew or should have known that the debtor had

defaulted on the SC Loan for nonpayment by the due date at least four times with no indication of

improved credit worthiness.

       165.      On October 25, 2017, the Motley Fool published an article entitled "Why Did Bank

of Ozarks' Chief Lending Officer Resign?"8 stating in relevant part:

               If I were a shareholder of Bank of the Ozarks (NASDAQ: OZRK), I would
               want to know why one of its highest-ranking executives, second only to CEO

8
       See https://finance.yahoo.com/news/why-did-bank-ozarks-chief-224200133 .html


                                                 67
Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 68 of 96



   George Gleason, resigned on July 27. The departure caused the bank's stock
   to drop 12% in a single day and has yet to be explained by the bank.

   I'm talking about Dan Thomas, who served in three critical capacities at Bank
   of the Ozarks. He was its chief lending officer, vice chairman of its board of
   directors, and president of its real estate specialties group, or RESG, which is
   responsible for most of the bank's growth since 2012.

   Thomas was the second-highest paid executive at the bank. In 2015, he was
   paid $4.1 million, ranking in the 98th percentile among similarly situated
   executives in Bank of the Ozarks' peer group. The following year, he earned
   $4.7 million, ranking "above the 90th percentile," according to the bank's
   latest proxy statement.

   Yet, despite his leadership roles and resplendent compensation, Thomas rarely
   (if ever) engaged with the media, analysts, or investors. He wasn't on the
   bank's quarterly conference calls. He didn't meet with stock analysts. And, as
   far as I can tell, he rarely, if ever, did media interviews.

   This is unusual. Bank of the Ozarks doesn't keep its other executives under a
   similar quarantine. On its latest conference call, four of its executives offered
   lengthy, substantive remarks about Bank of the Ozarks' performance in the
   third quarter. Indeed, most banks go out of their way to connect executives
   with analysts and members of the media -- I get emails every day from banks
   and fintech companies offering to line up interviews with their executives.

   Making all of this even more unusual was the timing of Thomas' resignation.
   It happened three weeks after the bank stopped submitting regulatory filings
   to the Securities & Exchange Commission, which is where analysts and
   investors learn about publicly traded companies like Bank of the Ozarks ....

                                   ***
   It also seems relevant that Gleason heaped praise on Thomas earlier in the year.
   "RESG, under the expert leadership of Dan Thomas, continued to be the
   primary driver of our loan growth in the quarter just ended, as it has been in
   most quarters and recent years," said Gleason on a conference call in January.
   Gleason went on to laud the ostensibly conservative underwriting philosophy
   of RESG under Thomas. "Dan started this team for us 14 years ago. Its
   priorities have always been first, on asset quality; second, on profitability; and
   third, on growth," said Gleason.

                                   ***
   Further thickening the plot is the fact that Gleason, who has been CEO of Bank
   of the Ozarks since buying a controlling interest in it as a 25-year-old attorney



                                        68
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 69 of 96



               in 1979, announced a few months ago that he would be dedicating 75% of his
               time to running RESG, a single unit of the bank. He handed off six of his direct
               reports earlier this year and will now, presumably, spend most of his time at
               RESG's office in Dallas, Texas -- about 300 miles from Bank of the Ozarks'
               headquarters in Little Rock, Arkansas.

               Yet again, this is highly unusual. I've studied banks for years and have never
               heard of a bank CEO who has done this. When positions down the chain of
               command come open, a CEO fills them with someone else. That's what CEOs
               do. In no instance that I'm aware of has a CEO effectively demoted himself in
               this way.

                               THE TRUTH BEGINS TO EMERGE

        166.     On October 18, 2018, OZK published an earnings release and Management

Comments announcing its 3Q18 financial results. Defendants surprised investors when they

disclosed that OZK had lost $45.5 million on two loans originated by RESG; the SC Loan and the

NC Loan. OZK' s disclosures did not specify the loans involved oritemize theirlosses but described

the loans generally as:

            These two unrelated projects are in South Carolina and North Carolina and have
            been in our portfolio since 2007 and 2008, respectively. Both credits were
            previously classified as substandard but continued to be performing credits
            until the third quarter 2018.

            The South Carolina credit ... is secured by a regional mall ...

            The North Carolina credit was originated in 2008 and is secured by a multi-
            phase land, residential lot and residential home project . . . . [Emphasis added]

        167.     In its Management Comments, OZK further admitted:

            As mentioned, these two credits [the SC Loan and NC Loan] have previously
            been classified as substandard with combined allowance allocations totaling
            $19.1 million as of June 30, 2018. During the quarter just ended, we obtained
            updated appraisals on both projects. The new appraisals and the assumptions
            therein reflected the recent poor performance of each project. As a result, the
            new appraised values were much lower than those reflected by the appraisals
            obtained in the past two years. We have written each credit down to
            approximately 80% of its recent appraised value, which should allow us
            flexibility to resolve these credits without further loss. The combined charge-
            offs on these two credits in the quarter just ended were $45.5 million, which



                                                   69
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 70 of 96



           required related provision expense of $26.4 million in the quarter just ended, in
           addition to the previous allowance allocations of $19 .1 million. Both credits
           were placed on non-accrual status in the quarter just ended, which resulted
           in the reversal of the outstanding accrued interest. The combined remaining
           balance on these two credits, after the charge-offs, is $20.6 million. [Emphasis
           added]

       168.   OZK did not disclose the SC Loan or NC Loan beginning balances, if the beginning

balances of each loan was fully funded, if any and how much principal had been paid down on the

SC Loan or NC Loan, and/or how much interest had accrued and/or was recognized as income

during the life of the SC Loan or NC Loan.

       169.   After OZK's disclosure, UBS said inrelevantJEt;

          the "pivotal question[]" was "{c/an OZK success/ully manage credit risk,"

                                           ***

          these "[l]osses highlight the weakness of an appraisal which only confirms
          what should have been known - especially for credits as large as these."

                                         * * *

          [t]hese were 2 cash flowing loans in the portfolio for a decade, why were they not
          restructured in a manner that produced a lower loss content? . . . We expect a
          very sharply negative reaction as emergence of credit if not already a
          widespread performance issue, something that becomes more widely
          discussed. [Emphasis added]

       170.   Other analysts were also surprised by OZK's disclosure:

              (a)     Morgan Stanley reported on October 19, 2018:

              Highly disappointing 3Q18 results. Bank OZK reported 3Q18 earnings that
              came in far worse than expected.


                                          ***

              The bigger impact of these credit losses, however, is on sentiment and how
              the market is likely to perceive the company's credit quality going forward.




                                               70
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 71 of 96




                                          ***
               We believe the OZK shares will continue to trade at a substantial discount
               to peers for the foreseeable future, given the company seems to have lost
               investor confidence after posting a significant drop in net interest income
               and margin in 3Q 18, reduced its loan growth guidance, and posted a surprise
               credit loss on two of its RESG loans originated over 10 years ago.


               (b)    Sandler O'Neill reported on October 19, 2018:

              Two Large RESG NCOs Drive the Lion's Share of the 3Q18 Miss - OZK
              took a $26.4M incremental provision on $45.SM in NCOs related to two
              substandard RESG loans. These current losses will further sour the well
              around the shares and we think that we may need to work through a credit
              cycle before OZK will be able to earn back confidence in its current business
              model. [Emphasis added].

       171.    On November 8, 2018, Defendants caused the Company to file its 3Q18 Quarterly

Report on Form 10-Q ("3Q18 Form 10-Q") with the FDIC which was signed by Defendant

McKinney and also contained signed SOX certifications by Defendants Gleason and McKinney.

During the quarter ended September 30, 2018, OZK began classification of the SC Loan as non-

accrual and previously accrued interest was reversed.

       172.    On January 18, 2019, OZK participated m a conference call with analysts.

Defendants Gleason, Hicks, McKinney, and Vance were part of this exchange. During this

conference call and regarding the SC Loan and NC Loan Defendant Gleason admitted to analysts

that: "We're actively in a dialogue with the sponsors on each of those we've been operating this

last quarter under a series of short-term forbearance agreements on each one, and we've been

working with the sponsors. And looking at other opportunities and strategies to liquidate those in

the most cost-effective manner and the most beneficial manner possible." Defendant Gleason also

said that for a "long, long time" OZK had swept surplus cash flow on one project because the

borrower was unable to make payments.

       173.    As detailed herein, the history of forbearance agreements and loan modifications



                                               71
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 72 of 96



demonstrated that OZK knew or recklessly disregarded that the SC Loan and NC Loan were

nonperforming for a "long, long time," and thus should have been reflected in OZK' s nonperforming

asset ratio earlier.

        174.     On May 2, 2019, OZK provided investors an updated chart from the 3Q18 chart

provided previously. This chart indicated that the SC Loan's LTV had changed slightly, but the

NC Loan's LTV was unchanged at a remaining balance of $12.3 million. This information,

combined with the 3Q 18 revelation of the remaining balances for both the SC Loan and NC Loan

($20.6 million) and Gleason's January 18, 2019 comments - that the SC Loan's appraised value

had not changed despite a slight reduction in the loan balance - revealed that the 3Q18 ending

balance was about $12.3 million for the NC Loan and about $8.3 million for the SC Loan (i.e.,

$20.6 million less $12.3 million).

        175.     Based on this data and analyses, the estimate itemized "nonperforming" and loss

amounts for each of the two loans are as follows: (1) For the SC Loan, the loss (or charge-off) is

estimated to be about $20 million. Even assuming no $20 million charge-off, the SC Loan's

"nonperforming" level to be reported to investors would have been at least $30 million ($38.2

million less $6.9 million) and (2) For the NC Loan, the nonperforming amount is estimated to be at

least $30 million (i.e., the beginning balance) and the loss (or charge- off) later recognized is

estimated to be about $22 million. The charge off (or loan loss) to the 3Q 18 ending loan balance is:

                       Analysis of $4S.S Million RESG Loan Amounts (in millions)

                                      Reported Amts.           South Carolina         North Carolina
                                          3Q18                     Loan                   Loan

 Beg. balance,
                                         Not disclosed                $38.2           No less than $34.3
 when fully funded
 Est. principal payments
                                         Not disclosed                ($6.9)            Not estimated
 and/or unfunded amount
 Loan losses                                ($45.1)                   ($23.0)               ($22.0)



                                                 72
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 73 of 96



 3Q 18 loan balance                           $20.6                     $8.3                 $12.3
 Appraisal at 80% LTV                        $25.75                   $10.375               $15.375

        176.   By failing to disclose to investors the adverse facts detailed herein, Defendants

presented a misleading picture of OZK's business and prospects.           When the truth about the

Company was partially revealed to the market after the close of trading on July 27,201 7 (the date the

public learned of Thomas's surprise resignation), the price of OZK common stock fell

dramatically. The price of OZK common stock fell further after the full truth was revealed to the

market after the close of trading on October 18, 2018.

      IN REPURCHASING STOCK, OZK RELIED ON DEFENDANTS GLEASON
            AND McKINNEY'S FALSE OR MISLEADING STATEMENTS

        177.   In repurchasing common stock, OZK relied on Defendants Gleason and

McKinney's false or misleading statements, either directly or through the "fraud on the market"

doctrine articulated in Basic Inc. v. Levinson, 485 U.S. 224 (1988), and Halliburton Co. v. Erica

P. John Fund, Inc., 134 S. Ct. 2398 (2014), or through the doctrine articulated in Affiliated Ute

Citizens of Utah v. United States, 406 U.S. 128 (1972).

        178.   Throughout the Relevant Period, OZKjustifiably expected Defendants Gleason and

McKinney to disclose material information as required by law and SEC regulations in the

Company's periodic filings with the SEC and in statements made to the investing public. OZK

would not have purchased its securities at artificially inflated prices had Defendant Gleason and

McKinney disclosed all material information known to them or that was so obvious it should have

been known to them, as detailed herein. Thus, reliance by OZK should be presumed with respect

to Defendants Gleason and McKinney omissions of material information as established by the

Affiliated Ute presumption of reliance.

       179.    Additionally, the "fraud on the market" presumption applies to Defendants Gleason




                                                 73
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 74 of 96




and McKinney's misstatements of material facts or failures to disclose material facts.

       180.    At all relevant times, the market for OZK stock was efficient market for the

following reasons, among others:

               (a)    OZK stock met the requirements for listing, and was listed and actively

       traded on NASDAQ, a highly efficient and automated market;

               (b)    As a regulated issuer, OZK filed periodic public reports with the SEC and

       NASDAQ;

               (c)    OZK's common-stock trading value was substantial on a daily basis,

       exceeding millions of shares per day throughout the Relevant Period;

               (d)    OZK regularly and publicly communicated with public investors via

       established market communication mechanisms, including through regular disseminations

       of press releases on the national circuits of major newswire services and through other

       wide-ranging public disclosures, such as communications with the financial press and other

       similar reporting services;

               (e)    OZK was followed by several securities analysts employed by major

       brokerage firm(s) who wrote reports which were distributed to the sales force and certain

       customers of their respective brokerage firm(s). Each of these reports was publicly

       available and entered the public marketplace; and

               (f)    The market price of OZK's stock reacted rapidly to new information

       entering the market.

       181.    As a result of the foregoing, the market for OZK stock promptly digested current

information regarding the Company from all publicly available sources and reflected such

information in the price of OZK' s common stock. The foregoing facts indicate the existence of an




                                                74
         Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 75 of 96



efficient market for trading of OZK's stock and support application of the fraud-on the market

doctrine.

         182.   OZK relied on the integrity of the market price for the repurchase of its common

stock and is entitled to a presumption of reliance with respect to the Defendants Gleason and

McKinney's misstatements and omissions alleged herein.

         183.   Had OZK known of the material adverse information not disclosed by Defendants

Gleason and McKinney or been aware of the truth behind Defendants Gleason and McKinney's

material misstatements, the Company would not have purchased OZK stock at artificially inflated

pnces.

               NEITHER THE STATUTORY "SAFE HARBOR" NOR
              THE "BESPEAKS CAUTION" DOCTRINE APPLIES TO
         DEFENDANTS GLEASON AND McKINNEY'S MISREPRESENTATIONS

         184.   Neither the safe-harbor provision of the Private Securities Litigation Reform Act

of 1995 ("PSLRA") nor the judicially created "bespeaks caution" doctrine applicable to forward

looking statements under certain circumstances applies to any of the false or misleading statements

pleaded herein. None of the subject statements constituted a forward-looking statement; rather,

they were historical statements or statements of purportedly current facts and conditions at the

time the statements were made, including statements about ( 1) OZK' s charge off ration; (2) OZK' s

ratio of nonperforming loans; (3) the actual condition of the SC Loan and NC Loan; (4) loan

modifications and/or forbearances for the SC Loan and/or NC Loan; and (5) OZK performance.

         185.   Alternatively, to the extent any of the false or misleading statements pleaded herein

could be construed as forward-looking statements, they were not accompanied by any meaningful

cautionary language identifying important fact that could cause actual results to differ materially

from those in the purportedly forward-looking statements. Further, to the extent the PSLRA's safe




                                                 75
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 76 of 96



harbor would otherwise apply to any forward-looking statements pleaded herein, Defendants

Gleason and McKinney are liable for those false or misleading forward-looking statements pleaded

herein because, at the time each such statement was made, the speakers knew the statements were

false or misleading, or the statements were authorized and/or approved by an executive officer of

OZK who knew that the statements were materially false or misleading when made. None of the

historic or present tense statements made by Defendants Gleason and McKinney were assumptions

underlying or relating to any plan, projection, or statement of future economic performance, as

they were not stated to be such assumptions underlying or relating to any projection or statement

of future economic performance when made, nor were any of the projections or forecasts made by

Defendants Gleason and McKinney expressly related to, or stated to be dependent on, those

historic or present tense statements when made.

                 DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        186.    Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of the

breaches of fiduciary duties and gross mismanagement by Defendants.

        187.    Plaintiff will adequately and fairly represent the interests of the Company in

enforcing and prosecuting its rights and has retained counsel competent and experienced in

derivative litigation.

        188.    Plaintiff is a current owner of the Company stock and has continuously been an

owner of Company stock during all times relevant to the Defendants' wrongful course of conduct

alleged herein. Plaintiff understands her obligation to hold stock throughout the duration of this

action and is prepared to do so.




                                               76
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 77 of 96



        189.   During the illegal and wrongful course of conduct at the Company and through the

present, the Board consisted of the Director Defendants. Because of the facts set forth throughout

this Complaint, demand on the Company Board to institute this action is not necessary because

such a demand would have been a futile and useless act.

        190.   The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company's behalf and took no steps in a good faith

effort to prevent or remedy that situation.

        191.   The OZK Board presently is comprised of the following sixteen (16) individuals:

Gleason, Brown, Cholmondeley, Cole, East, Franklin, Freedberg, Gearhart, Kenny, Koefoed,

Mullen, Orndorff, Proost, Reynolds, Sadoff, and Whipple. Thus, Plaintiff is required to show that

a majority of the Director Defendants, i.e., eight (8), cannot exercise independent objective

judgment about whether to bring this action or whether to vigorously prosecute this action

        192.   The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this

complaint, Plaintiff has not made (and should be excused from making) a pre-filing demand on

the Board to initiate this action because making a demand would be a futile and useless act.

       193.    Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company's stockholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein and are therefore not disinterested parties.

       194.    Each of the Director Defendants authorized and/or permitted the false statements

to be disseminated directly to the public and made available and distributed to shareholders,




                                                77
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 78 of 96



authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.

        195.    Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of the

Company.

        196.    On information and belief, Plaintiff alleges that all of the Director Defendants are

beholden to Defendant Gleason because (1) he is the de facto founder of OZK and holds an

outsized shareholder interest in the Company, (2) as CEO and chairman of the Board, Defendant

Gleason was and is in unique position to know the details of the condition of loans (and in

particular, the condition of the SC Loan and NC Loan), (3) based on Defendant Gleason's unique

position and knowledge, the Director Defendants would and did "bend to his will" regarding all

modifications to the SC Loan and NC Loan, the timing of any loan modification, risks associated

with the modifications, and the impact of financial reporting on those modifications.

                The Director Defendants Are Not Independent or Disinterested

Defendant Gleason

        197.    Defendant Gleason is not disinterested or independent, and therefore, is incapable

of considering demand because Gleason, as CEO, is an employee of the Company who derives

substantially all his income from his employment with OZK, making him not independent. In its

2019 Proxy Statement, OZK acknowledges that Gleason is not independent.                 Additionally,

Defendant Gleason (with his wife) beneficially owns approximately 4.8% ofOZK stock. Further,

Gleason was directly involved in the wrongdoing as alleged herein.




                                                    78
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 79 of 96



        198.    As such, Defendant Gleason cannot independently consider any demand to sue

himself for breaching his fiduciary duties to the Company, because that would expose him to

liability and threaten his livelihood.

Defendant Kenny

        199.    In addition to his responsibilities as a member of OZK' s Compensation Committee,

Nominating & Governance Committee, Investment Committee (serving as its Chair), ALCO

Committee, and Directors' Loan Committee, Kenny is and has been designated as OZK's

Independent Presiding Director since at least 2015. In its 2019 Proxy Statement, OZK describes

the responsibilities of the Independent Presiding Director as follows:

            [The Presiding Independent Director] has the responsibility of presiding at all
            meetings of the Board's independent directors, consulting with the Chairman
            and Chief Executive Officer on Board and committee meeting agendas, acting
            as a liaison between management and the non-management directors, including
            maintaining frequent contact with the Chairman and Chief Executive Officer
            and advising him on the efficiency of the Board meetings, and facilitating
            teamwork and communication between the non-management directors and
            management, as well as additional responsibilities that are more fully described
            in the Company's Corporate Governance Principles.

        200.    The only Presiding Independent Director" ... additional responsibilities that are

more fully described in the Company's Corporate Governance Principles" is a single listed

additional responsibility;" ... maintaining frequent contact with the Chairman and Chief Executive

Officer".

        201.    On information and belief, Kenny breached his fiduciary duties as OZK' s Presiding

Independent Director, including but not limited to, failing to act as a liaison between management

and the non-management directors and failing to facilitate teamwork and communication between

the non-management directors and management specifically related to the NC loan and SC loan.




                                                79
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 80 of 96



        202.   Therefore, Defendant Kenny faces a substantial likelihood ofliability for his breach

of fiduciary duties and any demand upon him is futile.

                                Risk Committee Members
                 (Defendants Cole, Mullen, Sadoff, East, Franklin, Whipple)

        203.   The Risk Committee was created on or about May 16, 2016 and did not exist before

this date.

        204.   As listed on its website as of July 2019, the Risk Committee is presently comprised

of Defendants Cole, Mullen, Sadoff, and Whipple (who is the Chair of this committee).

        205.   OZK's 2019 Proxy Statement identifies the Risk Committee members as

Defendants Whipple, Mullen, East (until December 2018), Franklin (until August 2018), Cole

(since August 2018) and Sadoff (since August 2018).

        206.   From on or about May 16, 2016 to August 2018, the Risk Committee was

comprised of Defendants Whipple (who served as chair of this committee), East, Franklin, and

Mullen.

        207.   Pursuant to the Company's Risk Committee Charter, the members of the Risk

Committee are responsible for, inter alia, providing oversight of the OZK's enterprise-wide risk

management framework and its corporate risk structure, including the strategies, policies,

processes, procedures, and systems established by management to identify, assess, measure,

manage, and monitor OZK's significant financial, operational, and other risk exposures.

        208.   Defendants Cole, Mullen, Sadoff, East, Franklin, and Whipple breached their

fiduciary duties of due care, loyalty, and good faith, because the Risk Committee, inter alia, (1)

failed to review and understand the significant risk exposures facing the Bank and the steps

management has taken to mitigate, manage, and monitor such exposures according to the key risk

categories defined by management, (2) failed establish a structure or system to facilitate



                                                80
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 81 of 96



appropriate credible challenge of business decisions; (3) failed to review and understand OZK's

practices for identifying and assessing risks across the enterprise, the methods for managing or

controlling risks, and the effectiveness of risk management activities; (4) failed to adequately

review and consider regular reports from the Chief Risk Officer and other members of management

(if any) regarding emerging risks and other selected risk topics or enterprise-wide matters to

enhance the Committee members' knowledge and awareness of key risks; (5) failed to consider

and take action relating to risks associated with insider transactions as detailed herein; and (5)

failed to adequately evaluate the performance of the Chief Risk Officer.

       209.    Therefore, Defendants Cole, Mullen, Sadoff, and Whipple face a substantial

likelihood of liability for their breach of fiduciary duties and any demand upon them is futile.

                                Audit Committee Members
                   (Defendants Gearhart, Koefoed, Orndorff, Proost, East)

       210.    As listed on its website as of July 2019, the Audit Committee is presently comprised

of Defendants Gearhart, Koefoed (who is the chair of this committee), Orndorff, and Proost.

OZK' s 2019 Proxy Statement is consistent but adds that Defendants Gearhart and Orndorff joined

the Audit Committee in May 2018 and Cisne was a member of the Audit Committee until the 2019

annual meeting when he retired from the Board.

       211.    Defendant East was a member of the Audit Committee from at least 2015 to May

16, 2016 when he rotated off the Audit Committee and became a member of the Board's new Risk

Committee.

       212.    From at least 2015 to 2018, the Audit Committee was comprised of Defendants

Koefoed and Proost with former Directors Cisne and Mariani (who was the Chair of this committee

until his term as an OZK director expired at the 2018 annual meeting).




                                                81
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 82 of 96



       213.    Pursuant to the Company's Audit Committee Charter, the members of the Audit

Committee are responsible for, inter alia, reviewing the Company's financial statements, press

releases, and assuring the adequacy and effectiveness of disclosure controls, ensure ethical

compliance, and otherwise meet their responsibilities as set forth in the Audit Committee Charter.

       214.    Defendants Gearhart, Koefoed, Orndorff, Proost, and East breached their fiduciary

duties of due care, loyalty, and good faith, because the Audit Committee, inter alia, allowed or

permitted false and misleading statements to be disseminated in the Company's SEC filings and

other disclosures and, otherwise, failed to ensure that adequate internal controls were in place

regarding the serious business reporting issues and deficiencies described above.

       215.    Therefore, Defendants Gearhart, Koefoed, Orndorff, and Proost face a substantial

likelihood of liability for their breach of fiduciary duties and any demand upon them is futile.

                     Personnel and Compensation Committee Members
               (Defendants Brown, Cholmondeley, Franklin, Kenny, Reynolds

       216.    As listed on its website as of July 2019, the Compensation Committee is presently

comprised of Defendants Brown (who is the Chair of this committee), Cholmondeley, Franklin,

and Kenny. OZK's 2019 Proxy Statement is consistent but adds that Defendant Franklin joined

the Compensation Committee in August 2018.

       217.    Defendant Reynolds was a member of the Compensation Committee from at least

2015 to May 8, 201 7 when he rotated off the Personnel and Compensation Committee and became

a member of the Trust Committee.

       218.    Defendants Brown (as committee Chair) and Kenny have been members of the

Compensation Committee since at least 2015. Defendant Cholmondeley has been a member of

the Compensation Committee since some time in 2016 and after her nomination to the Board of

Directors in May 2016.



                                                82
          Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 83 of 96



          219.   Pursuant to the Company's Personnel and Compensation Committee Charter, the

members of the Audit Committee are responsible for, inter alia, approving and evaluating all

compensation plans (including its Restricted Stock and Incentive Plan ("RSIP")) and any other

incentive compensation plans and equity-based plans, policies and programs of the Company as

they affect the CEO and the Company's other executive officers (collectively, including the CEO,

the "Executive Officers"), reviewing the potential risks to the Company from its compensation

programs and policies, and evaluating the applicability of the Clawback Policy to any and all

Company employees.

          220.   Defendants Brown, Cholmondeley, Franklin, Kenny, and Reynolds breached their

fiduciary duties of due care, loyalty, and good faith, because the Personnel and Compensation

Committee, inter alia, (1) approved excessive compensation plans to the Company's executives

and directors; (2) failed to review and evaluate the potential risks to the Company from its

compensation programs and policies including any incentive plans, and whether such programs

and policies incentivize unnecessary and excessive risk taking; (3) failed to evaluate or otherwise

fulfill its responsibilities of the insider transactions as detailed herein, and (4) failed _to evaluate

and act on the applicability of the Clawback Policy to any and all Company employees and relating

to the NC loan and SC loan.

          221.   Therefore, Defendants Brown, Cholmondeley, Franklin, and Kenny face a

substantial likelihood of liability for their breach of fiduciary duties and any demand upon them is

futile.

                       Nominating and Governance Committee Members
                             (East, Franklin, Freedberg, Kenny)




                                                  83
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 84 of 96



       222.    As listed on its website as of July 2019, the Nominating and Governance

Committee is presently comprised of Defendants East (who is the Chair of this committee),

Franklin, Freedberg, and Kenny. OZK's 2019 Proxy Statement is consistent with OZK's website.

       223.    Qualls was a member of the Nominating and Governance Committee from at least

2015 to May 16, 2016 which was the conclusion of his term as a member of the Board.

       224.    Defendant Franklin has been a member of the Nominating and Governance

Committee continuously from approximately May 7, 2017 to the present.

       225.    Defendants East (who is and has been the Chair ofthis committee), Freedberg, and

Kenny have been members of the Nominating and Governance Committee since at least 2015.

       226.    Pursuant to the Company's Nominating and Governance Committee Charter, the

members of the Nominating and Governance Committee are responsible for, inter alia, reviewing

and reassessing the adequacy of the Corporate Governance Principles of the Company and drawing

on the expertise of the management and corporate staff to assist the Committee with its work.

       227.    Defendants East, Franklin, Freedberg, Kenny breached their fiduciary duties of due

care, loyalty, and good faith, because the Nominating and Governance Committee, inter a/ia,

failed to ensure that adequate Corporate Governance Principles of the Company were in place to

protect the shareholders from the events alleged herein relating to the SC loan and NC loan.

       228.    Therefore, Defendants East, Franklin, Freedberg, and Kenny face a substantial

likelihood of liability for their breach of fiduciary duties and any demand upon them is futile.

                             Defendants Gleason, East, Freedberg,
                                  Kenny, Mullen, and Proost

       229.    Defendants Gleason, East, Freedberg, Kenny, Mullen, and Proost each sold shares

of OZK stock as insiders and during the time of loan defaults and modifications to the SC Loan,

which events were not disclosed to Plaintiff and the investing public.



                                                84
        Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 85 of 96



       230.     Defendants Gleason, East, Freedberg, Kenny, Mullen, and Proost profited and/or

sought to profit using inside information for their personal benefit and to the detriment of Plaintiff

and the investing public.

       231.     Therefore, these Defendants face a substantial likelihood ofliability for their breach

of fiduciary duties and any demand upon them is futile.

                    All Director Defendants (Gleason, Brown, Cholmondeley,
              Cole, East, Franklin, Freedberg, Gearhart, Kenny, Koefoed, Mullen,
                        Orndorff, Proost, Reynolds, Sadoff, and Whipple)

       232.     In its 2018 Proxy Statement, published and sent to all shareholders before OZK's

admissions relating to the SC loan and NC loan on October 18, 2018, OZK represents that its full

Board of Directors is responsible for risk oversight, stating in relevant part:

           Board Role in Risk Oversight

           The Board has an active role, as a whole and at the committee level, in the
           Company's risk oversight process. The Board receives regular reports from
           members of senior management on areas of material risk to the Company,
           including operational, financial, legal/compliance, credit, strategic and
           reputational risks ....

           While each committee is directly responsible for evaluating certain enumerated
           risks and overseeing the management of such risks, the entire Board is generally
           responsible for and is regularly informed through committee reports about such
           risks and any corresponding remediation efforts designed to mitigate such risks.
           In addition, appropriate committees of the Board receive reports from senior
           management within the organization to enable the Board to understand risk
           identification, risk management and risk mitigation strategies. When a
           committee receives such a report, the committee chairman (or another
           designated person) reports on the discussion to the full Board at the next Board
           meeting. This enables the Board and its committees to coordinate the risk
           oversight role.

           The Board's discharge of its risk oversight role has not specifically affected the
           Board's leadership structure discussed above. Rather, in establishing the current
           leadership structure of the Board, risk oversight was one factor among many
           considered. The Board regularly reviews its leadership structure and evaluates
           whether it, and the Board as a whole, are functioning effectively. If in the future
           the Board believes that a change in its leadership structure is required to, or



                                                 85
          Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 86 of 96



             potentially could, improve the Board's risk oversight role, it may make any
             change it deems appropriate.

          233.    The Director Defendants breached their fiduciary duties of due care, loyalty, and

good faith, inter alia, because they (individually and as a group) failed to evaluate and adequately

oversee the management of risks associated with the SC loan and NC loan. Additionally, the

Director Defendants breached their fiduciary duties of due care, loyalty, and good faith because

they failed to take appropriate action on each of the breaches by each OZK committee as alleged

herein.

          234.    Therefore, Defendants Gleason, Brown, Cholmondeley, Cole, East, Franklin,

Freedberg, Gearhart, Kenny, Koefoed, Mullen, Orndorff, Proost, Reynolds, Sadoff, and Whipple

face a substantial likelihood of liability for their breach of fiduciary duties and any demand upon

them is futile.

          235.    Additionally, the Director Defendants were interested in the transactions at issue

and discussed herein because maintaining these loans in good standing supported OZK's

artificially strong financial statements which in tum kept the stock ofOZK at unearned high value.

Both outcomes benefitted the Director Defendants; in particular each director's OZK stockholding.

                                              COUNTI

                  {Against the Director Defendants for Breach of Fiduciary Duty)

          236.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

          237.    Director Defendants owe the Company fiduciary obligations. By reason of their

fiduciary relationships, Director Defendants owed and owe the Company the highest obligation of

good faith, fair dealing, loyalty, and due care.




                                                   86
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 87 of 96




       238.    Director Defendants violated and breached their fiduciary duties of care, loyalty,

reasonable inquiry, and good faith.

       239.    Director Defendants engaged in a sustained and systematic failure to properly

exercise their fiduciary duties. Among other things, Director Defendants breached their fiduciary

duties of loyalty and good faith by allowing the Company to improperly misrepresent the

Company's publicly reported business performance, as alleged herein. These actions could not

have been a good faith exercise of prudent business judgment to protect and promote the

Company's corporate interests.

       240.    As a direct and proximate result of Director Defendants' failure to perform their

fiduciary obligations, the Company has sustained significant damages.          As a result of the

misconduct alleged herein, Director Defendants are liable to the Company.

       241.    As a direct and proximate result of the Director Defendants' breach of their

fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

image and goodwill. Such damage includes, among other things, costs associated with defending

securities lawsuits, severe damage to the share price of the Company, resulting in an increased cost

of capital, and reputational harm.

                                            COUNT II

                (Against the Director Defendants for Gross Mismanagement)

       242.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       243.    By their actions alleged herein, Director Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard




                                                87
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 88 of 96



to prudently managing the assets and business of the Company in a manner consistent with the

operations of a publicly held corporation.

       244.    As a direct and proximate result of the Director Defendants' gross mismanagement

and breaches of duty alleged herein, the Company has sustained significant damages in excess of

hundreds of millions of dollars.

       245.    Because of the misconduct and breaches of duty alleged herein, the Director

Defendants are liable to the Company.

                                             COUNT III

               {Against the Director Defendants for Waste of Corporate Assets)

       246.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       24 7.   The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and on-going from at least February 19, 2016 to the present.

It resulted in continuous, connected, and ongoing harm to the Company.

       248.    As a result of the misconduct described above, Director Defendants wasted

corporate assets by, inter a/ia: (i) paying excessive compensation and bonuses to certain of its

executive officers; (ii) awarding self-interested stock options to certain officers and directors; and

(iii) incurring potentially millions of dollars of legal liability and/or legal costs to defend

Defendants' unlawful actions.

       249.    As a result of the waste of corporate assets, the Director Defendants are liable to

the Company.

       250.    Plaintiff, on behalf of the Company, has no adequate remedy at law.




                                                 88
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 89 of 96



                                       COUNTIV

                   (Against Defendants Gleason, East, Freedberg, Kenny,
                     Mullen, Proost, Thomas, Hicks, McKinney, Vance,
                Carter, Cisne, L. Gleason, and Russell for Uniust Enrichment)

       251.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       252.    By their wrongful acts and omissions, Defendants Gleason, East, Freedberg,

Kenny, Mullen, Proost, Thomas, Hicks, McKinney, and Vance; and Carter, Cisne, L. Gleason, and

Russell were unjustly enriched at the expense of and to the detriment of OZK. These Defendants

were unjustly enriched as a result of the compensation and director remuneration they received

while breaching fiduciary duties owed to OZK. These Defendants were unjustly enriched by the

excess consideration they received from OZK.

       253.    Plaintiff, as a stockholder and representative of OZK, seeks restitution from these

Defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits, and

other compensation obtained by these Defendants, and each of them, from their wrongful conduct

and fiduciary breaches.

       254.    Plaintiff, on behalf of OZK, has no adequate remedy at law.

                                            COUNTV

                     (Against the Director Defendants for Breach of
         Fiduciary Duty for Failure to Take Action Against Illicit Insider Trading)

       255.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       256.    The Director Defendants each owe OZK the fiduciary duties of good faith and

loyalty. Each had a duty to prevent illicit insider trades from happening and ensuring the




                                                89
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 90 of 96



Company's Code of Business Conduct was followed. Further, upon learning of the illicit trading,

the Director Defendants each had an affirmative duty to the Company to respond.

       257.    Yet, the Director Defendants took no action to prevent or respond to these illicit

trades. Critically, the Director Defendants knew, or should have known, that Defendants Gleason,

East, Freedberg, Kenny, Mullen, Proost, Thomas, Hicks, McKinney, and Vance; and Carter, Cisne,

L. Gleason, and Russell were liquidating large amounts of the Company's stock while in

possession of material, adverse, nonpublic information, in light of the publicly filed forms

disclosing the size and scope of the trades.

       258.    In other words, after failing to prevent the improper trades from taking place in the

first place, the Director Defendants have now known-for months-of the Insider trading as

alleged herein, and have taken no action whatsoever, in violation of the Board's fundamental

fiduciary duties ofloyalty and good faith to OZK. As a direct and proximate result of the foregoing

breaches of fiduciary duties by the Director Defendants, the Company has suffered significant

damages, as alleged herein.

                                               COUNT VI

    (Against the Director Defendants and Defendants McKinney, Hicks, and Vance for
          Violations of Section l0(b) of the Exchange Act and SEC Rule l0b-5)

       259.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       260.    During the Relevant Period, the Director Defendants and Defendants McKinney,

Hicks, and Vance disseminated or approved public statements that misrepresented or failed to

disclose (a) the true condition of the SC Loan and/or NC Loan; (b) the impact of these loans on

OZK's financial condition and performance; and (c) the Company's public statements were false

and misleading and/or lacked a reasonable basis at all relevant times. Thus, the price of the



                                                  90
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 91 of 96



Company's shares was artificially inflated due to the deception of these Defendants. Despite this

artificial inflation in the price of the Company's shares, these Defendants caused and/or allowed

the Company to repurchase tens of thousands of shares of Company stock, thereby causing

financial harm to the Company.

       261.    As alleged herein, the Director Defendants and Defendants McKinney, Hicks, and

Vance acted with scienter in that they knew that the public documents and statements issued or

disseminated in the name of the Company were materially false and misleading; knew that such

statements or documents would be issued or disseminated to the investing public; and knowingly

and substantially participated or acquiesced in the issuance or dissemination of such statements or

documents as primary violations of the federal securities laws. As set forth elsewhere herein in

detail, these Defendants, by virtue of their receipt of information reflecting the true facts regarding

the SC Loan and NC Loan, their control over, and/or receipt and/or modification of OZK's

allegedly materially misleading statements and/or their associations with the Company which

made them privy to confidential proprietary information concerning OZK and these loans,

participated in the fraudulent scheme alleged herein.

       262.    The Director Defendants and Defendants McKinney, Hicks, and Vance knew

and/or recklessly disregarded the false and misleading nature of the information which they caused

to be disseminated to the investing public. The fraudulent scheme described herein could not have

been perpetrated during the Relevant Period without the knowledge and complicity or, at least, the

reckless disregard of the personnel at the highest levels of the Company, including these

Defendants.




                                                 91
          Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 92 of 96



          263.   The Director Defendants were each members ofOZK's Board during the aforesaid

time period. Based on their roles at OZK, each of the Director Defendants would have been

involved with, or knowledgeable about, the wrongdoing alleged herein.

          264.   Defendants McKinney, Hicks, and Vance were each executive officers of OZK

during the aforesaid time period. Based on their roles at OZK, each of these Defendants would

have been involved with, or knowledgeable about, the wrongdoing alleged herein.

          265.   At a minimum, the Director Defendants and Defendants McKinney, Hicks, and

Vance failed to review or check information that they had a duty to monitor or ignored obvious

signs that their statements were materially false and misleading or contained material omissions.

Given the nature and extent of the problems with the SC Loan and NC Loan, these Defendants

knew and/or recklessly disregarded the extent and scope of their statements during the Relevant

Period.

          266.   Likewise, the Director Defendants, by virtue of their high-level positions with the

Company, directly participated in the management of the Company, were directly involved in the

day-to-day operations of the Company at the highest levels, and were privy to confidential

proprietary information concerning the Company and its business, operations, financial

statements, and financial condition, as alleged herein. The Director Defendants had the ultimate

authority over and were involved in drafting, producing, reviewing and/or disseminating the false

and misleading statements and information alleged herein, were aware, or recklessly disregarded,

that the false and misleading statements regarding the Company were being issued, and approved

or ratified these statements, in violation of the federal securities laws.




                                                  92
       Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 93 of 96



       267.     By concealing these material facts from investors, the Director Defendants caused

and/or permitted OZK to maintain and/or increase its artificially inflated common stock price

throughout the Relevant Period.

       268.     As such, these Defendants caused the Company to violate section 10(b) of the

Exchange Act and SEC Rule 10b-5 in that they:

                (a)    employed devices, schemes, and artifices to defraud; and

                (b)    made untrue statements of material facts or omitted to state material facts

                necessary in order to make the statements made, in light of the circumstances under

                which they were made, not misleading.

       269.     As a result of these Defendants' misconduct, the Company is suffering litigation

expense and reputational harm in the marketplace in violation of section 10(b) of the Exchange

Act and SEC Rule lOb-5.

                                           COUNT VII

              (Derivative Claim for Violations of Section 20(a) of the Exchange Act
                          Against Defendants Gleason and McKinney)

       270.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       271.     This Count is asserted on behalf of the Company against Defendants Gleason and

McKinney for violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

       272.     During their tenure as an executive officers, Defendants Gleason and McKinney

were controlling persons of all officers of the Company within the meaning of Section 20(a) of the

Exchange Act. By reason of their control, Defendants Gleason and McKinney had the power and

authority to direct the management and activities of the other Company officers, to hire and fire

the other Company officers at whim, and to cause the other Company officers to engage in the



                                                93
         Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 94 of 96



wrongful conduct complained of herein. Defendants Gleason and McKinney were able to and did

control, directly or indirectly, the content of the public statements made by all other Company

officers during the Relevant Period, including the materially misleading financial statements,

thereby causing the dissemination of the false and misleading statements and omissions of material

facts as alleged herein.

        273.   In their capacity as the senior executives, Defendant Gleason and McKinney had

direct involvement in and oversight over the day-to-day operations of the Company officers and

the Company's employees, who would not act unless Defendants Gleason and McKinney agreed

with their course of conduct.

        274.   As a result of the foregoing, Defendants Gleason and McKinney were controlling

persons of the other Company officers within the meaning of Section 20(a) of the Exchange Act.

       275.    As a direct and proximate result of Defendant Gleason and McKinney's conduct,

the Company suffered damages in connection with its purchase of OZK common stock at

materially inflated prices.

                                          COUNT VIII
                              (Against the Director Defendants
          for Violations of Section 14(a) of the Exchange Act and SEC Rule 14a-9)

       276.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       277.    SEC Rule 14a-9, promulgated pursuant to section 14(a) of the Exchange Act,

provides that no proxy statement shall contain "any statement which, at the time and in the light

of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein

not false or misleading." 17 C.F.R. § 240.14a-9.      Specifically, the Company's 2018 Proxy



                                                94
         Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 95 of 96




Statement, which incorporated by reference its 2018 Form 10-K (for the fiscal year ended

December 31, 2017) violated section 14(a) of the Exchange Act and SEC Rule 14a-9 because it

included materially false and misleading information and failed to disclose (a) the true condition

and history of the SC Loan and NC Loan (b) the impact of these loans on OZK's financial

condition; (c) the Company's public statements regarding these loans were false and misleading

and/or lacked a reasonable basis at all relevant times; and (d) the impact of these facts on Plaintiffs

(and all other OZK shareholders) vote for election of directors and approval of amendment and

restatement of the non-employee director stock plan.

       278.    In the exercise of reasonable care, the Director Defendants should have known that

the statements contained in the 2018 Proxy Statement were materially false and misleading.

       279.    The misrepresentations and omissions in the 2018 Proxy Statement were material

to Company stockholders in voting on the matters set forth for stockholder ratification in the 2018

Proxy. The 2018 Proxy Statement was an essential link in the accomplishment of the continuation

of these defendants' continued violation of their fiduciary duties.

       280.    The Company was damaged as a result of these defendants' material

misrepresentations and omissions in the 2018 Proxy Statement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (A)     Declaring that Plaintiff may maintain this action on behalf of the Company and that

Plaintiff is an adequate representative of the Company;

       (B)     Finding Defendants liable for breaching their fiduciary duties owed to the

Company;




                                                 95
         Case 4:19-cv-00567-KGB Document 1 Filed 08/14/19 Page 96 of 96



       (C)     Directing Defendants to take all necessary actions to reform and improve the

Company's corporate governance, risk management, and internal operating procedures to comply

with applicable laws and to protect the Company and its stockholders from a repeat of the rampant

wrongful conduct described herein;

       (D)     Awarding Plaintiff the costs and disbursements of this action, including attorneys',

accountants', and experts' fees; and

       (E)     Awarding such other and further relief as is just and equitable.


                                 JURY TRIAL DEMANDED
       Plaintiff hereby demands a trial by jury.
Dated: August ('(~ 2019

                                       By
                                             Joseph Gat s, rk. Bar No. 2010239
                                             Paul Byrd,     . Bar No. 85020
                                             PAUL BY        LAW FIRM, PLLC
                                             415 N. McKinley Street, Suite 210
                                             Little Rock, AR 72205
                                             Telephone: (501) 420-3050
                                             Facsimile: (501) 420-3128
                                             joseph@paulbyrdlawfirm.com
                                             paul@paulbyrdlawfirm.com

                                             GAINEY McKENNA & EGLESTON
                                             Thomas J. Mc Kenna
                                             Gregory M. Egleston
                                             440 Park A venue South, 5th Floor
                                             New York, NY 10016
                                             Telephone: (212) 983-1300
                                             Facsimile: (212) 983-0383
                                             Email: tjmckenna@gme-law.com
                                             Email: gegleston@gme-law.com
                                             (Pro Hae Vice pending)
                                             Attorneys for Plaintiff




                                                   96
